*Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4)
and 240.24b-2

Exhibit 10.1

ASSET SALE AGREEMENT

between

DIVERSA CORPORATION

and

GLAXO WELLCOME, S.A.

Dated as of July 18, 2003



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

SECTION 1       DEFINITIONS AND INTERPRETATION   1                       1.1  
Definitions   1                       1.2   Interpretation   6           SECTION
2         PURCHASED ASSETS   7                       2.1   Assets to be Sold and
Purchased   7                       2.2   Assumption of Liabilities   7        
  SECTION 3         PURCHASE CONSIDERATION   8                       3.1  
Purchase Consideration   8                       3.2   Transfer Taxes   9      
                3.3   Allocation of the Purchase Consideration   9          
SECTION 4         CLOSING   9                       4.1   Closing Date, Time and
Place   9                       4.2   Closing Arrangements   10               
4.2.1    GSK’s Delivery of Closing Documents   10                 
4.2.2    DIVERSA Payment of Purchase Consideration and Delivery of Closing
Documents
  10                        4.3   Transfer after Closing Date   10           
      4.3.1    Purchased Assets Physical Transfer   10                  4.3.2   
Assigned Program Intellectual Property Transfer   11            SECTION 5  
      REPRESENTATIONS AND WARRANTIES   13                       5.1  
Representations and Warranties of DIVERSA   13                 5.1.1   
Incorporation, Organization and Qualification of DIVERSA   13                
5.1.2    Corporate Action   13                 5.1.3    No Default   14        
      5.1.4    Due Diligence   14               5.1.5    Litigation Matters   14
                       5.2   Representations and Warranties of GSK   14        
      5.2.1    Incorporation, Organization and Qualification of GSK   14        
       5.2.2    Corporate Action   14               5.2.3    Non-Contravention;
Consents   15               5.2.4    Title to the Purchased Assets   15



--------------------------------------------------------------------------------

    5.2.5    Litigation Matters   15                 5.2.6    Intellectual
Property   15                  5.2.7    Non-infringement   16               
5.2.8    No Royalty   16                5.2.9    Certain Claims   16            
  5.2.10   Maintenance Fees   16                5.2.11   Knowledge   16        
       5.2.12   Net Worth of GSK   16               5.2.13   Sodarin Research
Programs   16                       5.3   Limitations   16          
            5.4   Survival of Representations and Warranties and Covenants   17
          SECTION 6        CONFIDENTIALITY AND PUBLIC ANNOUNCEMENTS   17        
              6.1   Treatment of Confidential Information   17          
            6.2   Authorized Disclosure   18                        6.3  
Confidential Treatment upon Insolvency   19                        6.4   Public
Announcements   19                       6.5   Survival   19          
            6.6   Termination of Prior Confidentiality Agreement   19          
SECTION 7        INDEMNIFICATION; HOLD HARMLESS COVENANT AND OTHER POST-CLOSING
COVENANTS   20                       7.1   GSK’s Indemnification   20          
            7.2   DIVERSA’s Indemnification   20                       7.3  
Procedure   21                       7.4   Limits on Indemnification and other
Limits on Liability Arising Under this Agreement   22                7.4.1   
Special, Punitive, Consequential and Incidental Damages   22              
             (1)      Between GSK and DIVERSA   22                             
(2)      By Third Parties   22               7.4.2    Maximum Aggregate
Liability of GSK   22               7.4.3    Maximum Aggregate Liability of
DIVERSA   22               7.4.4    Indemnity Payments Reduced by Insurance
Proceeds   22                       7.5   Hold Harmless Covenant   23          
            7.6   Non-Assertion of Certain Intellectual Property Rights   23



--------------------------------------------------------------------------------

SECTION 8        DISPUTE RESOLUTION   24                       8.1   Disputes  
24                       8.2   Injunctive Relief   24                       8.3
  Tolling   24           SECTION 9        SURVIVAL   24          
            9.1   Survival of Rights and Obligations   24           SECTION 10  
     MISCELLANEOUS   24                       10.1   Further Assurances and
Actions   24                       10.2   Notices   26          
            10.3   Relationship of the Parties   27                       10.4  
Applicable Law   27                       10.5   Entire Agreement   27          
            10.6   Counterparts   27                       10.7   Binding
Agreement; Parties in Interest   27                       10.8   Assignment   27
                      10.9   Waiver; Remedies Cumulative   28          
            10.10   Severability   28                       10.11   Venue   28



--------------------------------------------------------------------------------

LIST OF EXHIBITS

Exhibit 1            ASSIGNED PROGRAM PATENTS

Exhibit 2           ASSIGNED PROGRAM KNOW HOW

Exhibit 3            REGISTRATION RIGHTS AGREEMENT

Exhibit 4            OTHER MATERIALS

Exhibit 5            IRREVOCABLE BILL OF SALE

Exhibit 6            ASSIGNMENT OF PATENT RIGHTS

Exhibit 7            REPRESENTATIVES FOR KNOWLEDGE



--------------------------------------------------------------------------------

EXECUTION COPY

ASSET SALE AGREEMENT

         THIS ASSET SALE AGREEMENT is made as of this 18th day of July, 2003
(the “Effective Date”) by and between

         (1)        GLAXO WELLCOME, S.A., a corporation organized under the laws
of Spain, whose registered office is at Poligono Industrial Allendeduero,
Avenida de Estrmadura, 3, Aranda de Duero, Burgos, Spain (“GSK”),

         and

         (2)        DIVERSA CORPORATION, a corporation organized under the laws
of the state of Delaware with its principal offices at 4955 Directors Place, San
Diego, CA 92121 (“DIVERSA”).

BACKGROUND

         A.  WHEREAS, GSK has rights in the Assigned Program Intellectual
Property and has certain physical amounts of the Antifungal Compounds and Other
Materials (each as hereinafter defined); and

         B.   WHEREAS, DIVERSA desires to purchase and GSK desires to sell to
DIVERSA all of GSK’s right, title and interest in and to the Assigned Program
Intellectual Property and the Antifungal Compounds and Other Materials, subject
to GSK’s rights to retain certain physical amounts of the Antifungal Compounds
and Other Materials, on the terms and conditions stated in this Agreement.

         NOW, THEREFORE, in consideration of the promises and the mutual
covenants, agreements and representations herein contained and intending to be
legally bound, GSK and DIVERSA agree as follows:

SECTION 1

DEFINITIONS AND INTERPRETATION

          1.1        Definitions.  Where used in this Agreement, in addition to
capitalized terms defined on first use herein, the following words or phrases
shall have the meanings set forth below:

                       1.1.1        “Affiliate” in relation to any Person means
any Person that controls, is controlled by or is under common control with that
Person. For the purposes of this definition, the term “control” means (i)
beneficial and/or legal ownership of at least fifty percent (50%) or more of the
outstanding voting securities of a company or other business organisation with
voting securities (or such percentage as required under any particular
jurisdiction to confer controlling powers through ownership of voting securities
broadly equivalent to the controlling powers attendant on ownership of at least
fifty percent (50%) or more of outstanding voting securities in a United States
corporation), (ii) a fifty percent (50%) or greater interest in the net assets
or profits of a partnership or other business organisation without voting
securities, or (iii)

1



--------------------------------------------------------------------------------

EXECUTION COPY

the ability, whether directly or indirectly, to direct the affairs, management
or policies of any such Person; provided, however, that Innovase LLC, a Delaware
limited liability company in which DIVERSA owns a 50% interest shall not be
considered an Affiliate for purposes of this Agreement.

                       1.1.2        “Agreement” means this Asset Sale Agreement,
together with the Exhibits attached hereto, each of which is hereby incorporated
by reference herein, and any instrument amending this Agreement in accordance
with Section 10.5.

                       1.1.3        “Antifungal Compounds” means the following
sordarin antifungal agents known internally at GSK by the following internal
research and development compound numbers: [*].

                       1.1.4        “Assigned Program” means the research
activities conducted by GSK and its Affiliates (and/or their predecessors, as
applicable) on or prior to the Closing Date that relate exclusively to the
Antifungal Compounds [*].

                       1.1.5        “Assigned Program Intellectual Property”
means, collectively, the Assigned Program Patents and the Assigned Program Know
How.

                       1.1.6        “Assigned Program Know How” means all Know
How of GSK or its Affiliates, to the extent it relates exclusively to the
Antifungal Compounds or the Assigned Program, including, but not limited to, the
information set forth on Exhibit 2, in each case to the extent the same is not
in the public domain. Notwithstanding the foregoing or anything else contained
in this Agreement, “Assigned Program Know How” shall not be construed to include
any commercial information, including, without limitation, legal opinions
prepared for GSK or its Affiliates by in-house or external legal counsel,
information in nature of an internal expression of GSK’s opinion in relation to
commercial potential of the Antifungal Compounds or strategic plan or review or
any subject matter of the like, such as without limitation, any committee
minutes or other documents prepared for or as a result of such committee
meetings commenting on the Assigned Program and for internal use only at GSK or
any of its Affiliates; nor shall it be deemed to include Know How of GSK or its
Affiliates which does not relate exclusively to the Antifungal Compounds or the
Assigned Program, [*].

                       1.1.7        “Assigned Program Patents” means those
Patents which are specifically listed in Exhibit 1 or which claim priority to
the same.

                       1.1.8        “Assumed Liabilities” shall have the meaning
set forth in Section 2.2.1.

                       1.1.9        “Books and Records” means all material
communications between GSK or any of its Affiliates and governmental patent
offices, the internal patent file and the invention disclosure documents of GSK
or any of its Affiliates, as kept by GSK’s or any such Affiliate’s corporate
intellectual property department, if any, in both cases to the extent the same
relates exclusively to the Assigned Program Patents. Notwithstanding the
foregoing or anything else contained in this Agreement, “Books and Records”
shall not be construed to include any legal

*Confidential Treatment Requested

2



--------------------------------------------------------------------------------

EXECUTION COPY

opinions prepared for GSK or any of its Affiliates by in-house or external legal
counsel or any information that is in the nature of an internal expression of
GSK’s or any of its Affiliates’ opinion in relation to the Antifungal Compounds
or strategic plan or review or any subject matter of the like, such as without
limitation, any of GSK’s or any of its Affiliates’ committee minutes or other
documents prepared for or as a result of such committee meetings commenting on
the Assigned Program and intended for internal use only at GSK or any of its
Affiliates.

                       1.1.10        “Claims” shall have the meaning set forth
in Section 7.1.

                       1.1.11        “Closing Date” means the date provided for
in Section 4.1 or such other date as the Parties shall mutually agree.

                       1.1.12        “Closing” means the closing procedures to
take place on the Closing Date as envisaged by Section 4.

                       1.1.13        “Common Stock” means the common stock of
DIVERSA, par value $0.001 per share.

                       1.1.14        “Confidential Information” means all
information that would reasonably be regarded as of a confidential or
commercially sensitive nature by the Party to which the information relates or
the Party (or its relevant Affiliate) to whom the information belongs,
including, without limitation, any matter relating to or arising in connection
with this Agreement, the Transactions or the business or affairs of the Parties
and their Affiliates. For the purpose of clarification, prior to the Closing
Date, the information included in the Purchased Assets shall be deemed the
Confidential Information of GSK, and from and after the Closing Date shall be
deemed the Confidential Information of DIVERSA.

                       1.1.15        “Confidential Data Package” means that
certain Confidential Data Package entitled: [*] provided by GSK to DIVERSA prior
to the Closing Date.

                       1.1.16        “Confidentiality Agreement” shall have the
meaning set forth in Section 6.6.

                       1.1.17        “Copies” shall have the meaning set forth
in Section 4.3.2(4).

                       1.1.18        “Dollars” and the sign “$” shall mean the
lawful money of the United States of America.

                       1.1.19        “DIVERSA” shall have the meaning set forth
in the Preamble.

                       1.1.20        “DIVERSA Indemnified Parties” shall have
the meaning set forth in Section 7.1.

                       1.1.21        “Effective Date” shall have the meaning set
forth in the Preamble.

                       1.1.22        “Fair Market Value” shall have the meaning
set forth in Section 3.1.

*Confidential Treatment Requested

3



--------------------------------------------------------------------------------

EXECUTION COPY

                       1.1.23        “GGL” means Glaxo Group Limited, a limited
company incorporated in England and Wales, whose registered office is Glaxo
Wellcome House, Berkeley Avenue, Greenford, Middlesex UB6 0NN, England.

                       1.1.24        Governmental Body” means any: (a) nation,
principality, state, commonwealth, province, territory, county, municipality,
district or other similar jurisdiction; (b) federal, state, local, municipal,
foreign or other government; (c) governmental authority (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, board, instrumentality, officer, official, representative,
organization, unit, body or other entity); (d) multi-national organization or
body established under the auspices of an internationally recognized
organization (such as WIPO, the WHO, The United Nations etc.); (e) individual,
entity or body or (f) court or tribunal, in each case which has competent
jurisdiction and which is legally entitled to exercise any executive,
legislative, judicial, administrative, regulatory or taxing authority or power
of any nature.

                       1.1.25        “GSK” shall have the meaning set forth in
the Preamble.

                       1.1.26        “GSK Indemnified Parties” shall have the
meaning set forth in Section 7.2.

                       1.1.27        “GSK Research Purposes” means any and all
of GSK’s and/or its Affiliates’ internal research and discovery programs (for
the purposes of this definition, “internal research and discovery programs”
shall be defined as the [*]. The foregoing shall include those uses to the
extent they are conducted by a Third Party for and/or on behalf of GSK or any of
its Affiliates, regardless of whether at the facilities of GSK or its Affiliates
or at the facilities of such Third Party, to the extent appropriate protections
on material transfer and use of the Antifungal Compounds and Other Materials
consistent with this Agreement are agreed to by the Third Party supplier.

                       1.1.28        “Hold Harmless Covenant” shall have the
meaning set forth in Section 7.5.

                       1.1.29        “Intellectual Property” or “Intellectual
Property Rights” means, as the context admits or requires, one or both of
Patents and Know How and the rights related thereto.

                       1.1.30        “Issued Patents” shall have the meaning set
forth in the definition of “Patents” in this Section 1.

                       1.1.31        “Intellectual Property Invention Claim”
shall have the meaning set forth in Section 2.2.4.

*Confidential Treatment Requested

4



--------------------------------------------------------------------------------

EXECUTION COPY

                       1.1.32        “Know How” means all scientific or
technical data, know-how and information, including without limitation and by
way of illustration data, reports, processes, methods, know-how, trade secrets,
formulae, compound structures, discoveries, developments, designs, techniques,
specifications, inventions, and other scientific or technical data or
information. Until such time as any particular Issued Patent has issued in
accordance with the terms of a Patent Application or such Patent Application has
been published, the term “Know How” shall be deemed to include all inventions
described and/or claimed in such Patent Application.

                       1.1.33        “Knowledge” shall mean [*].

                       1.1.34        “Laboratory Notebooks” means the certain
scientific laboratory notebooks owned by GSK or its Affiliates which contain,
amongst other information proprietary to GSK and its Affiliates, Assigned
Program Intellectual Property and information which has been created by GSK’s or
its Affiliates’ personnel who worked on the Assigned Program and which relates
to the Assigned Program Intellectual Property.

                       1.1.35        “Losses” shall have the meaning set forth
in Section 7.1.

                       1.1.36        “NASDAQ” shall mean the Nasdaq National
Market System.

                       1.1.37        “Obligated Party” shall have the meaning
set forth in Section 6.1.

                       1.1.38        “Other Materials” means the materials
listed in Exhibit 4; provided that DIVERSA acknowledges that such materials
listed on Exhibit 4 are not intended to confer upon DIVERSA any additional
intellectual property rights, other than as expressly contemplated by the
transfer of the Assigned Program Intellectual Property under this Agreement.

                       1.1.39        “Owning Party” shall have the meaning set
forth in Section 6.1.

                       1.1.40        “Party” or “Parties” means GSK or DIVERSA
or, as the context requires or admits, both GSK and DIVERSA.

                       1.1.41        “Patent Applications” shall have the
meaning set forth in the definition of “Patents” in this Section 1.

                       1.1.42        “Patents” means (a) issued and existing
letters patent, U.S. and foreign, including extensions (whether arising from
patent or regulatory law), supplemental protection certificates, registrations,
confirmations, reissues, reexaminations or renewals, and all foreign equivalents
thereof (all of the foregoing described in this clause (a), collectively “Issued
Patents”); and (b) pending patent applications, U.S. and foreign, including any
provisional, continuation, divisional, continuation-in-part or division thereof,
or any substitute or further application therefor or foreign equivalent thereof
(all of the foregoing described in this clause (b), collectively “Patent
Applications”), and (c) all Issued Patents arising from Patent Applications.

*Confidential Treatment Requested

5



--------------------------------------------------------------------------------

EXECUTION COPY

                       1.1.43       “Person” means an individual, a partnership,
a joint venture, a corporation, a trust, an estate, an unincorporated
organization, or any other entity or any department or agency thereof.

                       1.1.44       “Permitted Request” shall have the meaning
set forth in Section 4.3.2(4).

                       1.1.45       “Purchase Consideration” means the purchase
consideration payable for the Purchased Assets in the manner provided for in
Section 3.

                       1.1.46       “Purchased Assets” means all those assets,
tangible, intangible and mixed that are sold by GSK and purchased by DIVERSA
pursuant to this Agreement, as specifically defined in Section 2.1.

                       1.1.47       “Purchased Assets Physical Transfer” shall
have the meaning set forth in Section 4.3.1.

                       1.1.48       “Purchased Asset Acquisition Statement”
shall have the meaning set forth in Section 3.3.

                       1.1.49       “Registration Rights Agreement” means that
certain Registration Rights Agreement executed on the Closing Date, an
unexecuted copy of which is attached as Exhibit 3.

                       1.1.50       “Statement of Allocation” shall have the
meaning set forth in Section 3.3.

                       1.1.51       “Third Party(ies)” means any Person other
than a Party to this Agreement or an Affiliate of any Party to this Agreement.

                       1.1.52       “Time of Closing” means 1:00 P.M. (Eastern
daylight time) on the Closing Date or such other time and date as the Parties
shall mutually agree at which time the Parties are to deliver the closing
documents and other deliverables to the extent required in Section 4.2.

                       1.1.53       “Time of Delivery” shall have the meaning
set forth in Section 4.3.1.

                       1.1.54       “Trading Day” means a day in which NASDAQ is
open for trading.

                       1.1.55       “Transactions” means the transactions
contemplated by this Agreement and the Registration Rights Agreement.

          1.2        Interpretation.

                       1.2.1     In this Agreement, where the context admits or
requires, and unless otherwise specifically provided herein (a) words importing
the singular number only shall include the plural and vice versa, (b) words
importing a specific gender shall include the other gender, (c) references to
Persons shall include their heirs, executors, administrators or assigns as the
case may be, (d) references to “including” means “including but not limited to”,
and “herein”, “hereof”, and “hereunder” refer to this Agreement as a whole, and
(e) any reference to a number of “days” hereunder shall refer to calendar days.

6



--------------------------------------------------------------------------------

EXECUTION COPY

                       1.2.2     The division of this Agreement into Sections
and the insertion of headings are for convenience of reference only and shall
not affect the interpretation hereof. References to statutory provisions shall
(unless otherwise expressly provided) be construed as references to those
provisions as in effect as at the date of this Agreement.

                       1.2.3     To the extent that any obligation of GSK under
this Agreement is satisfied by any of its Affiliates, such obligations shall be
deemed to have been satisfied by GSK.

SECTION 2

PURCHASED ASSETS

          2.1        Assets to be Sold and Purchased.   Subject to all of the
terms and conditions of this Agreement, at the Time of Closing, GSK shall sell
and assign to DIVERSA, and DIVERSA shall purchase from GSK, all right, title and
interest of GSK in and to the assets listed below in Sections 2.1.1 through
2.1.4, and which are referred to hereinafter collectively as the “Purchased
Assets”:

                       2.1.1     the Assigned Program Intellectual Property;

                       2.1.2     the Antifungal Compounds and the Other
Materials listed in Exhibit 4, [*]

                       2.1.3     the Books and Records; and

                       2.1.4     all rights and claims or causes of action
against Third Parties relating to any of the assets listed in the foregoing
subsections 2.1.1 through 2.1.3 arising from or based on events or circumstances
occurring or existing or omissions to act occurring prior to the Time of
Closing.

GSK shall transfer to DIVERSA, and DIVERSA shall acquire from GSK possession of,
the Purchased Assets in accordance with the terms and conditions of Section 4.3.
It is expressly understood and agreed by DIVERSA that no license is granted
hereunder by GSK under any Intellectual Property Rights or other rights of any
Third Party. Notwithstanding that certain Assigned Program Intellectual Property
will be contained in certain of the Laboratory Notebooks, and without prejudice
to the preceding provisions of this Section 2.1 and to Section 4.3.2, the
original Laboratory Notebooks will not be provided by GSK to DIVERSA on or after
the Closing Date, but rather retained by GSK in accordance with its group
document retention policy from time to time.

          2.2        Assumption of Liabilities.

                       2.2.1     Without prejudice to the provisions of Section
5 and Section 7, DIVERSA shall be responsible for (and GSK shall have no
responsibility for) all liabilities after the Time of Closing or the Time of
Delivery, as applicable, related to the Purchased Assets or the use of the
Purchased Assets (the “Assumed Liabilities”) including, without limitation, any
Losses (as defined in Section 7.1) arising from [*]

*Confidential Treatment Requested

7



--------------------------------------------------------------------------------

EXECUTION COPY

[*] related to (a) events which occurred after the Time of Closing or (b)
products made or sold by DIVERSA, its Affiliates, sublicensees or assignees
after the Time of Closing. DIVERSA’s obligations with respect to the Assumed
Liabilities relating to any specific Purchased Asset or the use of any specific
Purchased Asset shall apply after the later to occur of the Time of Closing or
the Time of Delivery for that specific Purchased Asset.

                       2.2.2     Except as expressly set forth in Section 2.2.1,
the Assumed Liabilities shall exclude liabilities directly related to actions
taken or omissions to act by GSK or its Affiliates or any of their respective
subcontractors whether prior to or after the Time of Closing or the Time of
Delivery, as applicable, based upon GSK’s or GSK’s Affiliates or their
subcontractors use of the Antifungal Compounds, Other Materials and Assigned
Program Intellectual Property for GSK Research Purposes, unless any such action
or omission to act by GSK or its Affiliate or any of their respective
subcontractors was requested by DIVERSA, or came about as a result of any breach
of this Agreement by DIVERSA or to the extent of DIVERSA’s or its Affiliates’
negligence or willful misconduct.

                       2.2.3     For the avoidance of doubt, GSK shall not be
liable for [*] related to products made, used or sold by DIVERSA, its Affiliates
or sublicensees or assignees.

                       2.2.4     Without prejudice to the provisions of Sections
5 and 7 and the foregoing, GSK shall pay and discharge all liabilities related
to actions taken or omissions to act by GSK or its Affiliates or any of their
respective subcontractors prior to the Time of Closing or the Time of Delivery,
as applicable, in respect of the Purchased Assets; provided, however, without
prejudice to the provisions of Sections 5 and 7, GSK shall not have any
obligation to indemnify any DIVERSA Indemnified Party (as defined in Section
7.1) with respect to [*]. For clarification and by way of illustration, [*].

SECTION 3

PURCHASE CONSIDERATION

          3.1        Purchase Consideration.   As the total Purchase
Consideration payable to GSK hereunder for the Purchased Assets, DIVERSA shall
issue to GGL an amount of shares of Common Stock having an aggregate Fair Market
Value at the Closing Date of [*] or such other higher value representing a
rounding up to the next unit of Common Stock in the event there is a fraction of
a unit of Common Stock resulting from the amount of shares calculated. Such
shares shall be issued to GGL on the

*Confidential Treatment Requested

8



--------------------------------------------------------------------------------

EXECUTION COPY

Closing Date. The “Fair Market Value” of the Common Stock shall be deemed to be
the [*] as reported by NASDAQ for the [*] immediately preceding the Closing
Date.

          3.2        Transfer Taxes.   DIVERSA shall be responsible for and
shall pay all sales taxes, documentary transfer taxes or other transfer taxes
assessed it as purchaser of the Purchased Assets. GSK shall be responsible for
and shall pay all sales taxes, documentary transfer taxes or other transfer
taxes assessed it as seller of the Purchased Assets. GSK shall also be
responsible for and shall pay all U.S. federal, foreign, state or local taxes
payable on any income or gain resulting from the sale of the Purchased Assets to
DIVERSA, including any withholding taxes imposed in lieu of taxes on income or
gain. DIVERSA and GSK shall cooperate, at DIVERSA’s cost and expense, in the
timely making and filing of all filings, tax returns, reports and forms as may
be required with respect to the sales taxes, documentary taxes or other transfer
taxes assessed to DIVERSA as purchaser of the Purchased Assets. DIVERSA and GSK
shall cooperate, at GSK’s cost and expense, in the timely making and filing of
all filings, tax returns, reports and forms as may be required with respect to
the sales taxes, documentary transfer taxes or other transfer taxes assessed GSK
as seller of the Purchased Assets or assessed GSK with respect to any US
federal, foreign, state or local taxes payable on any income or gain resulting
from the sale of the Purchased Assets to DIVERSA, including any withholding
taxes imposed in lieu of taxes on income or gain.

          3.3        Allocation of the Purchase Consideration.   DIVERSA and
GSK, to the extent applicable, recognize their mutual obligations pursuant to
Section 1060 of the Internal Revenue Code of 1986, as amended, to timely file
IRS Form 8594 with each of their respective federal income tax returns (the
“Purchased Asset Acquisition Statement”). Accordingly, to the extent applicable,
DIVERSA and GSK agree to cooperate in the preparation of the Purchased Asset
Acquisition Statement for the timely filing in each of their respective federal
income tax returns. If applicable, prior to [*] after the Closing Date, DIVERSA
shall prepare and deliver to GSK a proposed statement of allocation setting
forth an allocation of the Purchase Consideration among the Purchased Assets in
accordance with the provisions of Section 1060 of the Code (the “Statement of
Allocation”). If GSK approves the Statement of Allocation, then, unless
otherwise prohibited by law, all foreign, federal, state and local income tax
returns of DIVERSA and GSK shall be filed consistently with the allocations made
pursuant to the Statement of Allocation. If GSK does not approve the Statement
of Allocation, DIVERSA and GSK shall make good faith efforts to agree on the
allocation of the consideration among the Purchased Assets. If DIVERSA and GSK,
after good faith negotiations, cannot agree on the allocation of the
consideration within [*] following the Closing Date, then no Statement of
Allocation shall be prepared, and each Party shall prepare and file its tax
returns in accordance with its own allocations.

SECTION 4

CLOSING

          4.1        Closing Date, Time and Place.   The transfer of title to
the Purchased Assets and the closing of the Transactions shall occur on the
Effective Date (“Closing Date”) at or before

*Confidential Treatment Requested

9



--------------------------------------------------------------------------------

EXECUTION COPY

the Time of Closing and shall occur or be deemed to have occurred at the offices
of GSK located at Renaissance Center, King of Prussia, Pennsylvania.

          4.2        Closing Arrangements.   At the Closing:

                        4.2.1     GSK’s Delivery of Closing Documents.   At the
Closing, GSK shall deliver or cause to be delivered to DIVERSA four (4)
originals or facsimiles (with originals to follow) of each of the following, in
each case duly executed by GSK (or, in the case of the Registration Rights
Agreement, by GGL):

                                   (1)      this Agreement;

                                   (2)      the Registration Rights Agreement;

                                   (3)      an Irrevocable Bill of Sale
substantially in the form of Exhibit 5 attached hereto and incorporated herein
by reference; and

                                   (4)      an Assignment of Patent Rights
substantially in the form of Exhibit 6 attached hereto and incorporated herein
by reference, regarding all of GSK’s right, title and interest in the Assigned
Program Patents, in form and substance suitable for filing with, and acceptance
by, the U.S. Patent and Trademark Office.

                        4.2.2     DIVERSA Payment of Purchase Consideration and
Delivery of Closing Documents.   At the Closing, DIVERSA shall deliver or cause
to be delivered to GSK:

                                  (1)      the Common Stock certificates issued
to GGL evidencing the Purchase Consideration pursuant to the terms of Section 3,
which shall contain appropriate legends relating to transfer restrictions under
applicable securities laws. To the extent this is not practicable immediately at
the Closing, the requirements for delivery of the Common Stock certificates
shall be fulfilled by DIVERSA as soon as reasonably practicable by DIVERSA but
in any event no later than ten (10) days after Closing;

                                  (2)      four (4) originals or facsimiles
(with originals to follow) of this Agreement duly executed by DIVERSA; and

                                  (3)      four (4) originals or facsimiles
(with originals to follow) of the Registration Rights Agreement, duly executed
by DIVERSA.

          4.3        Transfer after Closing Date.

                        4.3.1     Purchased Assets Physical Transfer.   As soon
as reasonably practicable and within [*] after the Closing Date, GSK shall
deliver to DIVERSA certain physical quantities of the Antifungal Compounds and
Other Materials described in Section 2.1.2, the Books and Records, and binders
containing the Assigned Program Know How substantially in the form that was made
available to DIVERSA by GSK or its Affiliates for review during its due
diligence review prior to the Closing Date (the “Purchased Assets Physical
Transfer”). The Purchased Assets Physical Transfer shall be effected by GSK’s
delivery of the foregoing Purchased Assets at GSK’s reasonable cost and expense
pursuant to written instructions as to

*Confidential Treatment Requested

10



--------------------------------------------------------------------------------

EXECUTION COPY

requested timing and delivery location (but not as to format) specified by
DIVERSA to GSK and reasonably acceptable to GSK; provided that such obligations
shall be subject to DIVERSA providing reasonable cooperation to facilitate
receipt of such deliveries. Notwithstanding that title to the Purchased Assets
transfers to DIVERSA at the Time of Closing, risk of loss with respect to the
Purchased Assets transfers to DIVERSA only at the time of delivery (the “Time of
Delivery”) to DIVERSA of the Purchased Assets at the delivery location specified
by DIVERSA in its written instructions to GSK, and any failure by GSK to deliver
the Purchased Assets to DIVERSA in accordance with such written instructions, to
the extent such failure results in Losses (as defined in Section 7.1) to
DIVERSA, shall be indemnifiable by GSK to the extent set forth in Section 7.
Export duties and customs clearance with respect to the transfer of the
Purchased Assets shall be the joint responsibility of GSK and DIVERSA. After the
Closing, DIVERSA shall be responsible for all costs related to the recordation
and perfection of the sale and assignment of the Purchased Assets and DIVERSA
shall bear all costs and fees imposed by applicable laws and regulations and
Governmental Bodies related thereto and all postage costs related thereto.

                        4.3.2    Assigned Program Intellectual Property
Transfer.

                                 (1)      For a period of [*] after the Closing
Date, GSK shall in good faith provide DIVERSA reasonable access to its
scientists employed by GSK or its Affiliates who have worked on the Assigned
Program to enable those scientists to transfer such of the Assigned Program Know
How as may not have been delivered and/or was not able to be delivered to
DIVERSA as part of the Purchased Assets Physical Transfer. Advice and assistance
shall otherwise be conducted by email and telephone, which the Parties
acknowledge shall be the means by which technology transfer other than under the
Purchased Assets Physical Transfer is to be effected.

                                 (2)      Notwithstanding the foregoing, GSK and
its Affiliates shall, for a period of [*] after the Closing Date, ensure that
DIVERSA obtains from GSK and its Affiliates, as applicable, [*] within a
reasonable period of time after receipt of the written request of DIVERSA,
generally not to exceed [*] (such target lead time not taking into consideration
the possibility that, during certain times within the [*] after the Closing
Date, request levels may be higher than average necessitating a longer lead
time), for specific information relating to certain topics selected by DIVERSA,
subject to redaction of [*] and, in the event that any such information is not
redacted, such information shall be subject to the confidentiality obligations
of DIVERSA pursuant to the provisions of Section 6; provided that for the
information of GSK [*] which is obtained by DIVERSA due to non-redaction under
this Section 4.3.2(2), Section 6.5 shall be deemed to extend the confidentiality
obligations of DIVERSA under Section 6 indefinitely for such information, except
to the extent such information ceases to be deemed Confidential Information
pursuant to Sections 6.1(i), (iii) or (iv). It is acknowledged that any requests
made for information under this Section 4.3.2(2) which are in progress at the
end of the end of the [*] after the Closing Date shall be pursued for a
reasonable period after such [*].

*Confidential Treatment Requested

11



--------------------------------------------------------------------------------

EXECUTION COPY

                                 (3)      At the reasonable request of DIVERSA
after the Closing Date, GSK shall execute all assignment and other documents and
take all other actions necessary or appropriate to record and perfect the
transfer to DIVERSA in accordance with this Agreement of all of GSK’s right,
title and interest in any Purchased Assets throughout the world, and shall cause
its applicable Affiliates and employees and contractors to make such assignments
and take such other actions as may be necessary or appropriate to effect the
ownership of the Purchased Assets by DIVERSA in accordance with this Section
4.3.2. DIVERSA shall bear the sole responsibility for all costs in connection
with such activities and documentation.

                                 (4)      At any time [*] may, at its option,
propose an [*] reasonably acceptable to [*] (such acceptance not to be
unreasonably withheld or refused by [*]), or, in [*], any other [*] proposed by
[*] to [*], at [*], a [*] of the [*] that then are in [*] only pursuant to a
[*]. Once such [*] has been accepted by [*] and [*] for the purposes of this
Section 4.3.2(4), then [*] after [*] has received [*] shall [*] in the [*]. At
any time after such [*] have been [*] shall have the right to [*] of the [*]
that is within the [*] to the extent the same is to be [*] under the [*]. [*] of
any [*], including [*]. As soon as reasonably practicable after [*] shall [*]
for purposes of this Agreement. In the event that [*], if made, would [*] shall,
within [*] regarding the [*] pursuant to a [*] of the [*] that contain [*] that
are applicable to the [*] and that are [*] for the [*], and, following such [*]
shall use it [*] to ensure that [*] as soon as reasonably practicable thereafter
[*] that are [*], subject to [*] of [*] that is [*]. [*] shall [*] to the [*] to
it pursuant to the [*] as soon as [*]. In the event that [*], if made, would
constitute [*] shall utilize the [*] set forth in [*] to attempt to [*] and that
would, if made, constitute a [*] for purposes

*Confidential Treatment Requested

12



--------------------------------------------------------------------------------

EXECUTION COPY

of this Agreement, and, if [*], thereafter the foregoing provisions of this
Section 4.3.2(4) relating to [*] shall [*] for any of [*], but shall not [*] any
of [*], and [*] shall be [*]. For purposes of this Agreement, [*] means a [*] in
accordance with [*].

SECTION 5

REPRESENTATIONS AND WARRANTIES

          5.1        Representations and Warranties of DIVERSA.   DIVERSA hereby
represents and warrants to GSK at the Time of Closing, and acknowledges that GSK
is relying on such representations and warranties in connection with the
Transactions, that:

                        5.1.1      Incorporation, Organization and Qualification
of DIVERSA.   DIVERSA is a corporation duly incorporated, validly existing and
in good standing under the law of the jurisdiction of its incorporation, and has
the corporate power to own or lease its property and to carry on its business as
now being conducted by it and to execute, deliver and perform this Agreement.

                        5.1.2      Corporate Action.   This Agreement, and any
other agreements and instruments executed by DIVERSA in connection with the
Transactions are the valid and binding obligations of DIVERSA, enforceable in
accordance with their respective terms, subject to bankruptcy, insolvency or
similar laws of general application affecting the enforcement of rights of
creditors, and subject to equitable principles limiting rights to specific
performance or other equitable remedies, and subject to the effect of federal
and state securities laws on the enforceability of indemnification provisions
relating to liabilities arising under such laws. The execution, delivery and
performance of this Agreement and any other agreement and instruments executed
by DIVERSA in connection with the Transactions have been duly authorized by
DIVERSA by all necessary corporate action. DIVERSA has the full legal right,
power and authority to enter into and perform the Transactions, without need for
DIVERSA to obtain any

*Confidential Treatment Requested

13



--------------------------------------------------------------------------------

EXECUTION COPY

consent, approval, authorization, license or order of, or give any notice to or
make any filing with, any Governmental Body or other Person. This Agreement has
been duly executed and delivered by DIVERSA and, as of the Closing Date, each of
the other agreements to be entered into in connection herewith and to which
DIVERSA is a Party have been duly and validly executed and delivered by DIVERSA.

                        5.1.3      No Default.   The execution, delivery and
performance of this Agreement by DIVERSA and the consummation by DIVERSA of the
Transactions hereby do not conflict with any provision of the corporate charter
or By-Laws of DIVERSA, and do not contravene, conflict with or result in a
violation of any law, regulation, order, judgment or decree to which DIVERSA or
any of its properties is subject.

                        5.1.4      Due Diligence.   DIVERSA has utilized its own
expertise to analyze and evaluate the value of the Purchased Assets based upon
the information provided to DIVERSA by GSK and has solely relied on such
analysis and evaluations, along with the representations and warranties of GSK
contained in Section 5.2, in deciding to enter into this Agreement.

                        5.1.5      Litigation Matters.   There is no pending
proceeding against DIVERSA or any of its Affiliates, and, to DIVERSA’s
knowledge, no Person has threatened to commence any proceeding, at law or in
equity or by or before any Governmental Body that challenges, or may have the
effect of preventing, delaying or making illegal or otherwise interfering with,
any of the Transactions.

          5.2        Representations and Warranties of GSK.   GSK hereby
represents and warrants to DIVERSA at the Time of Closing, and acknowledges that
DIVERSA is relying on such representations and warranties in connection with the
Transactions, that:

                        5.2.1      Incorporation, Organization and Qualification
of GSK.   GSK is a corporation duly incorporated, validly existing and in good
standing under the laws of Spain, and has the corporate power to own or lease
its property and to carry on the business now being conducted by it and to
execute, deliver and perform this Agreement.

                        5.2.2      Corporate Action.   This Agreement, and any
other agreements and instruments executed by GSK in connection with the
Transactions are the valid and binding obligations of GSK, enforceable in
accordance with their respective terms, subject to bankruptcy, insolvency or
similar laws of general application affecting the enforcement of rights of
creditors, and subject to equitable principles limiting rights to specific
performance or other equitable remedies, and subject to the effect of federal
and state securities laws on the enforceability of indemnification provisions
relating to liabilities arising under such laws. The execution, delivery and
performance of this Agreement and any other agreement and instruments executed
by GSK in connection with the Transactions have been duly authorized by GSK by
all necessary corporate action. GSK has the full legal right, power and
authority to enter into and perform the Transactions, without need for GSK to
obtain any consent, approval, authorization, license or order of, or give any
notice to or make any filing with, any Governmental Body or other Person. This
Agreement has been duly executed and delivered by GSK and, as of the Closing
Date, each of the other agreements to be entered into in connection herewith and
to which GSK is a Party have been duly and validly executed and delivered by
GSK.

14



--------------------------------------------------------------------------------

EXECUTION COPY

                        5.2.3      Non-Contravention; Consents.   The execution,
delivery and performance of this Agreement by GSK and the consummation by GSK of
the Transactions hereby do not (i) conflict with any provision of the corporate
charter or by-laws of GSK, (ii) do not contravene, conflict with or result in a
violation of any law, regulation, order, judgment or decree to which GSK or any
of its properties is subject, (iii) contravene, conflict with or result in a
violation or breach of, or result in a default under, any provision of any
written, oral, implied or other agreement, contract, understanding or
arrangement to which GSK or any of the Purchased Assets is subject, or
(iv) result in the imposition or creation of any encumbrance upon or with
respect to any of the Purchased Assets.

                        5.2.4      Title to the Purchased Assets.

                                    (1)       GSK is the sole and exclusive
owner of, and has the full right to sell, transfer, and assign all of the
Purchased Assets to DIVERSA, and has good and marketable title thereto and the
Purchased Assets are free and clear of any and all liens, pledges, restrictions
or encumbrances. For clarification, this provision shall not [*] or as to [*].

                                    (2)       Following the Closing, [*],
DIVERSA will be the sole and exclusive owner of, and have good and marketable
title to, the Purchased Assets.

                        5.2.5      Litigation Matters.   There is no pending
proceeding against GSK or any of its Affiliates, and, [*], no Person has
threatened to commence any proceeding, at law or in equity or by or before any
Governmental Body that (i) relates to any of the Purchased Assets or
(ii) challenges, or may have the effect of preventing, delaying or making
illegal or otherwise interfering with, any of the Transactions. [*], no event
has occurred, and no claim, dispute or other condition or circumstance exists,
that could reasonably be expected to give rise to or serve as the basis for the
commencement of any such proceeding.

                        5.2.6      Intellectual Property.

                                    (1)       GSK owns and holds all right,
title and interest in the Assigned Program Patents, and has the exclusive right
to use, sell, license, sublicense, or dispose of, and has the exclusive right to
bring action for the infringement, misappropriation and other violations of, the
Assigned Program Patents.

                                    (2)       [*], as of the Closing Date, the
Know How listed on Exhibit 2 is sufficient to identify the material portions of
the Assigned Program Know How. GSK is the sole owner of all Assigned Program
Know How and has the unrestricted right to fully use, exploit, sell, license or
otherwise dispose of the same. [*], neither GSK nor any of its Affiliates has
misappropriated any of the Assigned Program Know How from any Third Parties or
any of their respective Affiliates.

                                    (3)       Each inventor (determined in
accordance with U.S. patent law) of and contributor to the Assigned Program
Intellectual Property was employed or engaged by GSK or one of its Affiliates,
or any predecessor to any of the foregoing, and the contribution to the

*Confidential Treatment Requested

15



--------------------------------------------------------------------------------

EXECUTION COPY

Assigned Program Intellectual Property by each of these Persons was made within
the context and scope of their respective employment or other contracts with GSK
and/or one of GSK’s Affiliates or any predecessor of the foregoing, that
employed or engaged them. Furthermore, each inventor of and contributor to the
Assigned Program Intellectual Property had an obligation to assign his whole
right, title and interest in and to such Patents and inventions in the Assigned
Program Intellectual Property to GSK, at the time each invention was made.

                                    (4)       [*], the Issued Patents within the
Assigned Program Patents are valid and enforceable.

                        5.2.7      Non-infringement.   [*], none of GSK or its
Affiliates have received any written or other notice, from a Third Party that
the practice of the Purchased Assets, as practiced by GSK or any of its
Affiliates prior to the Closing Date, infringes the intellectual property rights
of any Third Party. [*], the Purchased Assets do not infringe any intellectual
property rights of any Person.

                        5.2.8      No Royalty.   Without prejudice to Section
5.2.7 with regard to infringement of Third Party intellectual property rights,
GSK is not required to pay any royalty or other payment to any Person with
respect to the use, sale of, or practice of any of the Purchased Assets.

                        5.2.9      Certain Claims.   During the [*] period
preceding the date of this Agreement, GSK has not received any notice, demand,
claim, action, suit, hearing, proceeding or notice of violation of a civil,
criminal or administrative nature by or before any Governmental Body against or
involving GSK or its Affiliates concerning the Purchased Assets that has been
commenced or, [*], threatened (including any investigations or inquiries).

                        5.2.10     Maintenance Fees.   [*], all maintenance and
similar fees in respect of any Purchased Assets that are due and payable
immediately prior to the Time of Closing have been paid in full or steps have
been taken to arrange for such payments to be made on a timely basis.

                        5.2.11     Knowledge.   [*].

                        5.2.12     Net Worth of GSK.   GSK has sufficient net
worth and other resources to satisfy its obligations under this Agreement,
assuming for purposes of this representation and warranty that the maximum
amount indemnifiable by GSK pursuant to Section 7 is payable by GSK in
accordance with Section 7.

                        5.2.13     [*].

          5.3        Limitations.   EXCEPT AS IS EXPRESSLY SET FORTH IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES

*Confidential Treatment Requested

16



--------------------------------------------------------------------------------

EXECUTION COPY

(WHETHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE) WITH RESPECT TO THE PURCHASED
ASSETS (INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO ANY ASSIGNED PROGRAM
INTELLECTUAL PROPERTY AND WHETHER ANY PATENT WILL ISSUE FROM ANY OF THE PATENT
APPLICATIONS WHICH FORM PART OF THE ASSIGNED PROGRAM INTELLECTUAL PROPERTY, AND
WITH RESPECT TO THE ANTIFUNGAL COMPOUNDS OR OTHER MATERIALS TO BE TRANSFERRED AS
PART OF THE PURCHASED ASSETS HEREUNDER), OR THIS AGREEMENT OR THE TRANSACTIONS,
INCLUDING ANY WARRANTIES OF MERCHANTABILITY, SAFETY OR FITNESS FOR A PARTICULAR
PURPOSE OR ACCURACY OR COMPLETENESS OR NON-INFRINGEMENT OF ANY THIRD PARTY
INTELLECTUAL PROPERTY. FURTHER, IT IS EXPRESSLY AGREED THAT NO REPRESENTATIONS
OR WARRANTIES (WHETHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE) ARE GIVEN BY
GSK WITH RESPECT TO THE ACCURACY OF THE CONFIDENTIAL DATA PACKAGE TRANSFERRED AS
PART OF THE OTHER MATERIALS UNDER THIS AGREEMENT AND DIVERSA AGREES THAT BEFORE
THE TRANSFER OF SAME PURSUANT TO SECTION 4.3.1, GSK MAY REDACT THOSE PORTIONS OF
THE CONFIDENTIAL DATA PACKAGE TO THE EXTENT THAT THE CONTENT OF SAME IS NOT
ASSIGNED PROGRAM INTELLECTUAL PROPERTY.

          5.4        Survival of Representations and Warranties and Covenants.  
The representations and warranties of each Party to this Agreement shall survive
(without limitation) (i) the Closing and the sale of the Purchased Assets to
DIVERSA; (ii) any sale or other disposition of any of the Purchased Assets by
DIVERSA; and (iii) the dissolution of any Party to this Agreement. Except for
the representations set forth in [*] which shall survive for [*], the
representations and warranties of each Party to this Agreement shall survive
[*]; provided, however, that if, with respect to any of said representations and
warranties that survive [*], at any time prior to the end of such [*], any
indemnified Party under Section 7 delivers to the indemnifying Party under
Section 7 a written notice alleging in good faith the existence of a breach of
any of said representations and warranties made by the indemnifying Party (and
setting forth in reasonable detail the basis for such indemnified Party’s belief
that such a breach may exist) and asserting in good faith a claim for recovery
under Section 7 based on such alleged breach, then said representation or
warranty underlying the claim asserted in such notice shall survive the end of
such [*] period until such time as such claim is fully and finally resolved. All
of the covenants, agreements and obligations of the Parties contained in this
Agreement shall survive (i) until fully performed or fulfilled, unless
non-compliance with such covenants, agreements or obligations is waived in
writing by the Party entitled to such performance or (ii) if not fully performed
or fulfilled, until the expiration of the relevant statute of limitations.

SECTION 6

CONFIDENTIALITY AND PUBLIC ANNOUNCEMENTS

          6.1        Treatment of Confidential Information.  Except as expressly
provided in this Agreement (such as, by way of illustration, in Section 6.4),
neither GSK nor DIVERSA (the “Obligated Party”) shall use or reveal or disclose
to Third Parties any Confidential Information

*Confidential Treatment Requested

17



--------------------------------------------------------------------------------

EXECUTION COPY

of the other Party (the “Owning Party”), nor shall the Obligated Party use any
Confidential Information of the Owning Party, without first obtaining the prior
consent of the Owning Party. The foregoing non-use and non-disclosure
obligations shall not apply to Confidential Information of the Owning Party that
the Obligated Party can prove by competent written evidence: (i) is or becomes
in the public domain other than through the default of the Obligated Party or
any of its Affiliates or any of their permitted recipients of such Confidential
Information, (ii) is already legitimately in the possession of the Obligated
Party, (iii) is disclosed to the Obligated Party by a Third Party having the
right to do so, or (iv) is subsequently and independently developed by
employees, agents, consultants, or Third Parties on behalf of the Obligated
Party or Affiliates thereof who had no knowledge of such Confidential
Information; provided that, with respect to Confidential Information related to
the Purchased Assets that was the Confidential Information of GSK before the
Time of Closing and that became the Confidential Information of DIVERSA after
the Time of Closing as provided in definition of the term “Confidential
Information,” none of the foregoing exceptions (other than (i) and (iii)) shall
apply. The Obligated Party may disclose Confidential Information of the Owning
Party to the Obligated Party’s Affiliates, collaborators, employees, consultants
or agents who reasonably require such access (including, with respect to GSK,
for purposes of the rights granted under Section 7.5) and who are bound by
non-use and non-disclosure obligations at least as restrictive as those
contained in this Agreement. In any event, the Obligated Party will use at least
the same standard of care as it uses to protect proprietary or confidential
information of its own, but no less than reasonable care, to ensure that its
employees, consultants and agents do not disclose or make any unauthorized use
of the Confidential Information of the Owning Party. The Confidential
Information, and all copies of part or all thereof, shall be and remain the
exclusive property of the Owning Party, and the Obligated Party shall acquire
only such rights as are expressly set forth in this Agreement and only for as
long as such rights are in effect.

          6.2        Authorized Disclosure.  Notwithstanding any other provision
of this Agreement, each Obligated Party may disclose Confidential Information of
the Owning Party: (a) in response to a valid, competent and binding order of a
Governmental Body; (b) if required by law or regulation; provided, however, that
in the case of (a) and (b) the Obligated Party shall first have given reasonable
prior notice to the Owning Party of such pending disclosure and shall have made
a reasonable effort to obtain a protective order, or to cooperate with the
Owning Party’s efforts, as applicable, to obtain a protective order limiting the
extent of such disclosure and requiring that the Confidential Information so
disclosed be used only for the purposes for which such order was issued or as
required by such law or regulation; (c) to the extent and to the Persons
required by rules of the National Association of Securities Dealers, and/or (d)
as necessary to prosecute or defend litigation, including without limitation,
litigation between the Parties, or otherwise establish rights or enforce
obligations pursuant to procedures, if any, described in this Agreement, but
only to the extent that any such disclosure is necessary for such purposes.
Notwithstanding the preceding sentence or Section 6.4, either Party shall be
free to disclose, without the other Party’s prior consent, the existence of this
Agreement, the identity of the other Party and other information relating to the
Transactions that is required to be disclosed under applicable securities laws
and other applicable laws or regulations of the United States or any securities
exchange or NASDAQ. Any Obligated Party (and any employee, representative, or
other agent of any Obligated Party) may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
or other tax analyses) that are provided to it



18



--------------------------------------------------------------------------------

EXECUTION COPY

relating to such tax treatment and tax structure; provided however, that no
Obligated Party will be permitted to disclose such tax treatment or tax
structure to the extent that such disclosure would constitute a violation of
federal or state securities laws. For the purposes of this Section 6.2, (a) the
“tax treatment” of a transaction means the purported or claimed federal income
tax treatment of the transaction, and (b) the “tax structure” of a transaction
means any fact that may be relevant to understanding the purported or claimed
federal income tax treatment of the transaction. Thus, for the avoidance of
doubt, the Obligated Parties acknowledge and agree that the tax treatment and
tax structure of any transaction does not include the name of any Owning Party
to a transaction or any sensitive business information (including, without
limitation, the name and other specific information about any Owning Party’s
intellectual property or other proprietary assets) unless such information may
be related or relevant to the purported or claimed federal income tax treatment
of the transaction.

          6.3        Confidential Treatment upon Insolvency.  In the event that
a court or other legal or administrative tribunal of competent jurisdiction,
directly or through an appointed master, trustee or receiver, assumes partial or
complete control over the assets of a Party to this Agreement based on the
insolvency or bankruptcy of such Party (or based on any other analogous or
similar status of that Party), the bankrupt or insolvent Party shall promptly
notify the court or other tribunal (i) that Confidential Information received
from the Owning Party under this Agreement remains the property of the Owning
Party, and (ii) of the confidentiality obligations under this Agreement. In
addition, the bankrupt or insolvent Party shall, to the extent permitted by law,
take all steps necessary or desirable to maintain the confidentiality of the
Owning Party’s Confidential Information and to ensure that the court, other
tribunal or appointee maintains such information in confidence in accordance
with the terms of this Agreement.

          6.4        Public Announcements.  It is understood that one or both of
the Parties may issue a press release announcing the signing of this Agreement
or DIVERSA’s proposed activities hereunder only after obtaining the mutual
written agreement of the Parties as to the content of such release. The Parties
shall consult with each other reasonably and in good faith with respect to the
text and timing of any such press release prior to the issuance thereof. The
Parties agree that the terms hereof are Confidential Information.
Notwithstanding the foregoing prohibition on disclosure of the terms hereof,
either Party may disclose the terms of this Agreement in accordance with Section
6.2 or, in the event that the terms of this Agreement have not previously been
disclosed in accordance with Section 6.2, to: (i) Third Parties for due
diligence purposes or similar investigations in connection with corporate
financing transactions, as long as such disclosure is made under confidentiality
obligations substantially as protective as those of Section 6; (ii) any
Affiliates or permitted licensees or sublicensees, as long as such disclosure is
made under such confidentiality obligations; and (iii) any Third Party in
connection with any proposed assignment in accordance with Section 10.8, as long
as such disclosure is made under such confidentiality obligations.

          6.5        Survival.  This Section 6 shall survive the termination or
expiration of this Agreement for a period of ten (10) years.

          6.6        Termination of Prior Confidentiality Agreement.  This
Agreement supersedes the Confidentiality Agreement between the Parties dated
January 17, 2003 (the “Confidentiality Agreement”), but only insofar as such
Confidentiality Agreement relates to the



19



--------------------------------------------------------------------------------

EXECUTION COPY

subject matter of this Agreement. All Confidential Information (as defined in
such Confidentiality Agreement) exchanged between the Parties under such
Confidentiality Agreement relating to the subject matter of this Agreement shall
be deemed Confidential Information hereunder and shall be subject to all the
terms of this Agreement (including the change in the ownership of Confidential
Information with respect to the Purchased Assets as provided in the definition
of the term Confidential Information as set forth in Section 1.1.15).

SECTION 7

INDEMNIFICATION; HOLD HARMLESS COVENANT AND OTHER POST-CLOSING COVENANTS

          7.1        GSK’s Indemnification.  GSK shall indemnify and hold
harmless DIVERSA and its Affiliates and each of its or their directors,
officers, employees, advisors, shareholders, representatives, agents, successors
and assigns (collectively, the “DIVERSA Indemnified Parties”) from and against
any and all losses, damages, liabilities, judgments, objections, costs, and
expenses, including but not limited to reasonable attorneys’ fees (collectively,
“Losses”) sustained, suffered, or incurred by or imposed upon any DIVERSA
Indemnified Party as a result of any claim, action, suit or proceeding
(collectively, “Claims”) arising out of, based upon or related to:

                       7.1.1     liabilities of GSK or its Affiliates to the
extent related to the Purchased Assets other than the Assumed Liabilities;

                       7.1.2     any tax liability of GSK or its Affiliates
(other than taxes for which DIVERSA is expressly responsible pursuant to Section
3.2 of this Agreement);

                       7.1.3     any breach by GSK, any of its Affiliates, or
any of their respective subcontractors of Section 7.5; and

                       7.1.4     any breach of any representation, warranty,
covenant, agreement or obligation made by GSK pursuant to this Agreement,

provided that, in each case, GSK shall not be obligated to indemnify any DIVERSA
Indemnified Parties with respect to, and to the extent of, any Claims or Losses
for which DIVERSA is obligated to indemnify GSK Indemnified Parties pursuant to
Section 7.2.

          7.2        DIVERSA’s Indemnification.   DIVERSA shall indemnify and
hold harmless GSK and its Affiliates and each of its or their directors,
officers, employees, advisors, shareholders, representatives, agents, successors
and assigns (collectively, the “GSK Indemnified Parties”) from and against any
and all Losses sustained, suffered, or incurred by or imposed upon any GSK
Indemnified Party as a result of any Claim arising out of, based upon or related
to:

                       7.2.1     any of the Assumed Liabilities;

                       7.2.2     any breach of any representation, warranty,
covenant, agreement or obligation made by DIVERSA pursuant to this Agreement,
and

20



--------------------------------------------------------------------------------

EXECUTION COPY

                       7.2.3     any tax liability of DIVERSA or its Affiliates
(other than taxes for which GSK is expressly responsible pursuant to Section 3.2
of this Agreement);

provided that, in each case, DIVERSA shall not be obligated to indemnify any GSK
Indemnified Parties with respect to, and to the extent of, any Claims or Losses
for which GSK is obligated to indemnify DIVERSA Indemnified Parties pursuant to
Section 7.1.

          7.3        Procedure.  If a claim or demand by a Third Party is made
against an indemnified Party, and if such Party intends to seek indemnity with
respect thereto under this Section 7, such indemnified Party shall promptly
notify the indemnifying Party in writing of such claims or demands setting forth
such claims in reasonable detail. The failure of the indemnified Party to give
the indemnifying Party prompt notice as provided herein shall not relieve the
indemnifying Party of any of its obligations under this Section 7, except to the
extent that the indemnifying Party is materially prejudiced by such failure (in
which case the indemnified Party shall have been deemed to have forfeited its
rights to indemnification hereunder). The indemnifying Party shall have [*]
after receipt of such notice to undertake, through counsel of its own choosing
and at its own expense, the defense (or settlement) thereof, and the indemnified
Party shall cooperate with it in connection therewith; provided, that the
indemnified Party may contribute to the strategy and content in such defense (or
settlement) through counsel chosen by such indemnified Party and the fees and
expenses of such counsel shall be borne by such indemnified Party unless (i) the
employment thereof has been specifically authorized by the indemnifying Party in
writing, (ii) there exists a conflict of interest between the interests of the
indemnified Party and the indemnifying Party, or (iii) the indemnifying Party
has after [*] of receipt of the applicable notice failed to assume such defense
and employ counsel, in each of which events the indemnified Party may retain
counsel, and the indemnifying Party shall pay the reasonable fees and expenses
of such counsel for the indemnified Party (but in no event shall the
indemnifying Party be obligated to pay reasonable fees and expenses of more than
one firm (in addition to local counsel), which firm shall serve as counsel for
all indemnified Parties). So long as the indemnifying Party is reasonably
contesting any such claim in good faith, the indemnified Party shall not pay or
settle any such claim. If the indemnifying Party does not notify the indemnified
Party within [*] after the receipt of the indemnified Party’s notice of a claim
of indemnity hereunder that it elects to undertake the defense (or settlement)
thereof, the indemnified Party shall have the right to contest, settle or
compromise the claim but shall not thereby waive any right to indemnity therefor
pursuant to this Agreement. The indemnifying Party shall not, except with the
consent of the indemnified Party, enter into any settlement that does not
include as an unconditional term thereof the giving by the Person or Persons
asserting such claim to all indemnified Parties (i.e., GSK Indemnified Parties
or DIVERSA Indemnified Parties, as the case may be) an unconditional release
from all liability with respect to such claim.

*Confidential Treatment Requested

21



--------------------------------------------------------------------------------

EXECUTION COPY

          7.4        Limits on Indemnification and other Limits on Liability
Arising Under this Agreement.

                        7.4.1     Special, Punitive, Consequential and
Incidental Damages.

                                  (1)     Between GSK and DIVERSA.  Except for
breaches of confidentiality hereunder, in no event shall either Party be liable
to the other Party for any special, punitive, consequential or incidental
damages for any reason under this Agreement.

                                  (2)     By Third Parties.  GSK or DIVERSA, as
the case may be, may be liable to the DIVERSA Indemnified Parties or GSK
Indemnified Parties, as the case may be, for special, punitive, consequential
and/or incidental damages awarded against an indemnified Party as a result of
any Claim or demand asserted or brought by or in favor of a Third Party.

                        7.4.2     Maximum Aggregate Liability of GSK.  GSK shall
not be required to indemnify any Person, and shall not have any liability:

                                 (1)     under Section 7.1 unless the aggregate
of all Losses for which GSK would, but for this clause (1), be liable exceeds on
a cumulative basis an amount equal to [*], in which case GSK shall be liable for
all such Losses, and not only to the extent of any such excess; provided,
however, that GSK shall be liable for Losses incurred by DIVERSA because of a
breach of Section 5.2.10 regardless of whether or not such Losses exceed on a
cumulative basis an amount equal to [*]; and

                                 (2)     Under Section 7.1 in excess of [*] for
all Losses pursuant to Section 7.1 of this Agreement. GSK shall satisfy the full
aggregate amount due to DIVERSA as a result of all such Claims under this
Section 7 in cash.

                        7.4.3     Maximum Aggregate Liability of
DIVERSA.  DIVERSA shall not be required to indemnify any Person, and shall not
have any liability:

                                 (1)     under Section 7.2 unless the aggregate
of all Losses for which DIVERSA would, but for this clause (1), be liable
exceeds on a cumulative basis an amount equal to [*], in which case DIVERSA
shall be liable for all such Losses, and not only to the extent of any such
excess; and

                                 (2)     Under Section 7.2 in excess of [*] for
all Losses pursuant to Section 7.2 of this Agreement, other than for Losses
arising from any product liability claim or [*], in respect of which Losses of
GSK DIVERSA shall have [*] its liability under the indemnity provided by DIVERSA
under Section 7.2) based on events which occurred after the Time of Closing or
the Time of Delivery, as applicable. DIVERSA shall satisfy the full aggregate
amount due to GSK as a result of all such Claims under this Section 7 in cash.

                        7.4.4     Indemnity Payments Reduced by Insurance
Proceeds.  Any indemnity payment payable pursuant to this Agreement shall be
decreased to the extent of any insurance proceeds actually received by the
DIVERSA Indemnified Party or GSK Indemnified Party, as

*Confidential Treatment Requested

22



--------------------------------------------------------------------------------

EXECUTION COPY

the case may be, reduced by the premiums paid by the applicable indemnified
Party with respect to the applicable insurance policies.

          7.5        Hold Harmless Covenant.  [*] acknowledges that [*] may [*]
of any [*] shall not affect in any way the [*] of the [*]. On and after [*], and
subject to the terms and conditions of this Agreement, [*] shall [*] under any
of [*], in each case, [*] and provided that [*] consistent with [*] have been
agreed to by [*] other than for [*] to consider any [*] under this [*] shall be
[*].

          7.6        Non-Assertion of Certain Intellectual Property Rights.  [*]
agrees, on behalf of [*]: (i) in connection with [*] with respect to [*], or
(ii) [*] pursuant to [*]; and [*] hereby [*]. The foregoing [*] granted under
[*] shall be [*].

*Confidential Treatment Requested

23



--------------------------------------------------------------------------------

EXECUTION COPY

SECTION 8

DISPUTE RESOLUTION

           8.1        Disputes.  The Parties recognize that disputes as to
certain matters may from time to time arise that relate to either Party’s rights
or obligations hereunder. It is the objective of the Parties to establish
procedures to facilitate the resolution of disputes arising under this Agreement
in an expedited manner by mutual cooperation. To accomplish this objective, the
Parties agree to follow the following procedures if and when a dispute arises
under this Agreement. Any such disputes shall be first referred by either Party
to executive officers designated by each Party. If such executive officers are
unable to resolve such a dispute within [*] days of being requested by a Party
to resolve the dispute, the matter shall be escalated to the chief executive
officer of DIVERSA and the Chairman of R&D of GSK, for resolution through good
faith discussions. In the event that these officers of DIVERSA and GSK cannot
resolve the dispute within [*] days of being requested by a Party to resolve a
dispute, either Party shall be free, after providing written notice to the other
Party, to pursue any and all legal and proper recourse or remedy at law or in
equity.

           8.2        Injunctive Relief.  Notwithstanding the foregoing, in the
event of an actual or threatened material breach hereunder, the aggrieved Party
may seek restraining orders, specific performance or other injunctive relief
without submitting to such dispute resolution procedure. The Parties agree that,
in the event of any material breach or threatened material breach by any Party
of any covenant, agreement, obligation or other provision set forth in this
Agreement for the benefit of any other Party, such other Party shall be entitled
(in addition to any other remedy that may be available to it) to (i) a decree or
order of specific performance or mandamus to enforce the observance and
performance of such covenant, agreement, obligation or other provision, and
(ii) an injunction restraining such material breach or threatened material
breach.

          8.3        Tolling.  The Parties agree that all applicable statutes of
limitation and time-based defenses (such as estoppel and laches) shall be tolled
while the procedures set forth in this Section 8 are pending, and the Parties
shall cooperate in taking any and all actions necessary to achieve such a
result.

SECTION 9

SURVIVAL

          9.1        Survival of Rights and Obligations.  The rights and
obligations of the Parties under Section 1, 2.2, 3, 4.2.2, 4.3, 5, Section 6,
Section 7, Section 8, Section 9 and Section 10 shall survive in accordance with
their stated term if a term is stated, and shall survive indefinitely if no term
is stated.

SECTION 10

MISCELLANEOUS

          10.1        Further Assurances and Actions.

*Confidential Treatment Requested

24



--------------------------------------------------------------------------------

EXECUTION COPY

                       10.1.1     In addition to any other obligations
hereunder, each of the Parties hereto upon the request of the other Party
hereto, whether before or after the Time of Closing and without further
consideration, shall do, execute, acknowledge and deliver or cause to be done,
executed, acknowledged or delivered all such further acts, deeds, documents,
assignments, transfers, instruments, amendments, conveyances, powers of attorney
and assurances as may be reasonably necessary or desirable to effect complete
consummation of the Transactions contemplated by this Agreement and to give full
and binding effect to the rights expressly granted herein and in the
Registration Rights Agreement. GSK and DIVERSA each agree to execute and deliver
such other documents, certificates, agreements, amendments, instruments and
other writings and to take such other actions as may be reasonably necessary in
order to consummate or implement expeditiously the Transactions contemplated by
this Agreement.

                       10.1.2     GSK agrees that, upon reasonable request and
without further compensation, but at no expense to GSK, GSK and its legal
representatives, assigns and employees will do all lawful acts, including the
execution of papers and the giving of testimony, that may be necessary or
desirable for obtaining, sustaining, reissuing, or enforcing each of the
Assigned Program Patents in the United States and throughout the world, and for
perfecting, recording, or maintaining the title of DIVERSA, and DIVERSA’s
successors and assigns, in and to each of the Assigned Program Patents in the
United States and throughout the world. In the event that DIVERSA is unable for
any reason to secure any of the GSK’s signatures to any document that may be
necessary or desirable for obtaining, sustaining, reissuing, or enforcing each
of the Assigned Program Patents in the United States and throughout the world,
or for perfecting, recording, or maintaining the title of DIVERSA, and DIVERSA’s
successors and assigns, in and to each of the Assigned Program Patents in the
United States and throughout the world, GSK hereby irrevocably designates and
appoints DIVERSA and DIVERSA’s duly authorized officers and agents as GSK’s
agents and attorneys-in-fact to act for and on GSK’s behalf and instead of GSK
to execute such document, all with the same legal force and effect as if
executed by GSK. Such actions shall include assisting in preparing and filing,
and then assigning to DIVERSA, new patent applications directed to currently
unpatented Assigned Program Know-How.

                       10.1.3     For at least [*] from Time of Closing, GSK
will do all lawful acts, at (notwithstanding any provisions in this Agreement to
the contrary) DIVERSA’s sole cost and expense, including the prosecution of
Assigned Program Patents, execution of papers, payment of fees, filing of
responses, and the giving of testimony, that may be reasonably necessary or
desirable for obtaining, sustaining, maintaining, reissuing, or enforcing each
of the Assigned Program Patents in the United States and throughout the world,
and for perfecting, recording, or maintaining the title of DIVERSA, and
DIVERSA’s successors and assigns, in and to each of the Assigned Program Patents
in the United States and throughout the world. During such time GSK will also
promptly and timely inform DIVERSA of any such needed actions and provide copies
of communications from and to patent offices throughout the world.

                       10.1.4     Notwithstanding anything to the contrary in
Section 10.1.2 and Section 10.1.3, the Parties acknowledge that DIVERSA is
primarily responsible for the obligations set forth in Sections 10.1.2 and
Section 10.1.3.

*Confidential Treatment Requested

25



--------------------------------------------------------------------------------

EXECUTION COPY

          10.2        Notices.  Any notice, direction or other instrument
required or permitted to be given to GSK hereunder shall be in writing and sent
via certified or registered mail, return receipt requested, overnight courier,
or by delivering the same by telecommunication, with the original sent by one of
the foregoing manners, addressed to GSK as follows:

  To: GlaxoSmithKline     R&D Legal Operations     Mailcode RN0220     2301
Renaissance Boulevard     King of Prussia, PA 19406     Attn: General Counsel  
  Fax: (610)-787-7084         Copy to: GlaxoSmithKline     Mailcode RN0510    
2301 Renaissance Boulevard     King of Prussia, PA 19406     Attn: GSK Ventures
    Fax: (610)-787-7084

         Any notice, direction or other instrument required or permitted to be
given to DIVERSA hereunder shall be in writing and sent via registered or
certified mail, return receipt requested, or overnight courier, or by delivering
the same by fax with the original sent by one of the foregoing manners,
addressed as follows:

  To: DIVERSA CORPORATION     4955 Directors Place     San Diego, CA 92121    
Attn: Ms. Carolyn Erickson     Fax: (858) 526-5604     Attn: Mr. Martin Sabarsky
    Fax: (858) 526-5666         Copy to: COOLEY GODWARD LLP     4401 Eastgate
Mall     San Diego, CA 92121     Attn: L. Kay Chandler, Esq.     Fax: (858)
550-6420

         Any such notice, direction or other instrument, if delivered, shall be
deemed to have been given on the date on which it was delivered and if
transmitted by fax shall be deemed to have been given at the opening of business
in the office of the addressee on the business day next following the
transmission thereof, provided that proof of successful transmission is provided
to the intended recipient on request by the intended recipient. Any Party hereto
may change its address for service from time to time by notice given to the
other Parties hereto in accordance with the foregoing.



--------------------------------------------------------------------------------

EXECUTION COPY

           10.3        Relationship of the Parties.  Nothing contained in this
Agreement shall be deemed or construed as creating a joint venture, partnership,
agency, employment or fiduciary relationship between the Parties. No Party to
this Agreement nor its agents have any authority of any kind to bind the other
Party in any respect whatsoever.

           10.4        Applicable Law.  This Agreement shall be construed and
enforced in accordance with, and the rights of the Parties hereto shall be
governed by, the laws of the State of Delaware, without reference to conflicts
of law principles.

           10.5        Entire Agreement.  This Agreement, including the Exhibits
hereto, and the Registration Rights Agreement constitute the entire agreement
between the Parties hereto with respect to the Transactions and, except as
stated herein and in the instruments and documents to be executed and delivered
pursuant hereto, contain all of the agreements between the Parties hereto, and
there are no verbal or written agreements or understandings between the Parties
hereto and relating the subject matter hereof not reflected in this Agreement,
all of which agreement or understandings (including the Confidentiality
Agreement) are hereby superseded. This Agreement may not be amended or modified
in any respect except by written instrument executed by each of the Parties
hereto.

          10.6        Counterparts.  This Agreement may be executed in two or
more counterparts, which may be executed via facsimile, each of which shall be
deemed to be an original, and all of which together shall constitute one and the
same Agreement.

          10.7        Binding Agreement; Parties in Interest.  This Agreement
and the rights and obligations of the Parties hereunder shall inure to the
benefit of and shall be binding upon the Parties hereto and their respective
heirs, executors, successors, administrators, and permitted assigns.

          10.8        Assignment.   DIVERSA may assign this Agreement and its
rights and obligations hereunder without GSK’s consent (i) at any time after the
full Purchase Consideration described in Section 3 has been provided to GSK, or
(ii) in the event that all or substantially all the rights to the Purchased
Assets are disposed of by DIVERSA or (iii) in the event of a change in control
of DIVERSA that results in an assignment of this Agreement (pursuant to a
merger, stock acquisition, bankruptcy, sale of substantially all of its assets
or otherwise); provided that such purchaser agrees in writing to be bound by the
terms of this Agreement, including all of the terms of Section 7.5. DIVERSA may
assign or otherwise dispose of any Purchased Assets without GSK’s consent;
provided that such purchaser agrees in writing to be bound by the terms of this
Agreement, including the terms of Section 7.5, as they may apply to any such
Purchased Assets that survive. In no event shall DIVERSA require the consent of
GSK to grant any license under the Assigned Program Intellectual Property or to
distribute, sell or otherwise commercialize any product or service claimed or
covered by any of the Assigned Program Intellectual Property; provided any such
license grant is not in conflict with Section 7.5. DIVERSA and its Affiliates
shall have an affirmative obligation to provide advance written notice of GSK’s
rights under the Hold Harmless Covenant to any buyer, assignee or licensee of
any of the Purchased Assets. DIVERSA shall provide written notice to GSK within
five (5) calendar days after the entry into a written agreement to assign, sell,
license or otherwise dispose of any of the Purchased Assets to a Third Party;
which notice shall include the name and contact



--------------------------------------------------------------------------------

EXECUTION COPY

information of such Third Party. GSK may not assign this Agreement or any of its
rights and obligations hereunder to any Third Party without the consent of
DIVERSA, which consent shall not be unreasonably withheld or refused, except in
the event of any change in control or winding up of GSK (pursuant to a merger,
stock acquisition, bankruptcy, liquidation, sale of substantially all of its
assets, re-organization or renaming of GSK or the like); and provided that such
purchaser or successor agrees in writing to be bound by the terms of this
Agreement, including Section 7.5. No assignment shall relieve either Party of
its responsibility for the performance of any obligation which accrued and
matured prior to the effective date of such assignment. Any assignment not in
accordance with this Agreement shall be void.

           10.9        Waiver; Remedies Cumulative.  No failure or delay on the
part of a Party hereto to exercise any right, power, or privilege hereunder or
under any instrument executed pursuant hereto on any one occasion shall operate
as a waiver of such right, power or privilege in the future; nor shall any
single or partial exercise of any right, power, or privilege preclude any other
or further exercise thereof or the exercise of any other right, power, or
privilege. All rights and remedies granted herein shall be cumulative and in
addition to other rights and remedies to which the Parties may be entitled at
law or in equity.

           10.10        Severability.

                        10.10.1     In the event any portion of this Agreement
is or is held by any court or tribunal of competent jurisdiction to be illegal,
void or ineffective, the remaining provisions hereof shall remain in full force
and effect.

                        10.10.2     If any of the terms or provisions of this
Agreement are in conflict with any applicable statute or rule of law, then such
terms or provisions shall be deemed inoperative to the extent that they may
conflict therewith and shall be deemed to be modified to the minimum extent
necessary to procure conformity with such statute or rule of law.

           10.11        Venue.

                        10.11.1     Any legal action or other legal proceeding
relating to this Agreement or the enforcement of this Agreement may be brought
or otherwise commenced in any state or federal court located in the State of
Delaware. Each Party:

                                 (1)  expressly and irrevocably consents and
submits to the jurisdiction of each state and federal court located in the State
of Delaware (and each appellate court located in the State of Delaware), in
connection with any such legal proceeding;

                                 (2)  agrees that service of any process,
summons, notice or document by certified or registered mail addressed to such
Party at the address set forth in Section 10.2 shall constitute effective
service of such process, summons, notice or document for purposes of any such
legal proceeding;

                                 (3)  agrees that each state and federal court
located in the State of Delaware, shall be deemed to be a convenient forum; and



--------------------------------------------------------------------------------

EXECUTION COPY

                                 (4)  agrees not to assert (by way of motion, as
a defense or otherwise), in any such legal proceeding commenced in any state or
federal court located in the State of Delaware, any claim by such Party that it
is not subject personally to the jurisdiction of such court, that such legal
proceeding has been brought in an inconvenient forum, that the venue of such
proceeding is improper or that this Agreement or the subject matter of this
Agreement may not be enforced in or by such court.

[Signature Page Follows]



--------------------------------------------------------------------------------

EXECUTION COPY

         IN WITNESS WHEREOF, and intending to be legally bound hereby, this
Asset Sale Agreement has been duly executed by the authorized representatives of
the Parties hereto as of the date first above written.

               GLAXO WELLCOME, S.A.             By:   /s/  ELOÍNA DEL VALLE     

--------------------------------------------------------------------------------

     Name:  Eloína del Valle       

--------------------------------------------------------------------------------

     Title:   Site Director      

--------------------------------------------------------------------------------


               DIVERSA CORPORATION             By:   /s/   JAY M. SHORT, PH.D.
    

--------------------------------------------------------------------------------

     Name: Jay M. Short, Ph.D.       

--------------------------------------------------------------------------------

     Title:   President and Chief Executive Officer      

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXECUTION COPY

Exhibit 1
Assigned Program Patents

[*]

[*]

Country Case Type Status Appln. No. Appln. Date Patent No. Grant Date [*] [*]
[*] [*] [*]     [*] [*] [*] [*] [*]     [*] [*] [*] [*] [*] [*] [*]


[*]

[*]

Country Case Type Status Appln. No. Appln. Date Patent No. Grant Date [*] [*]
[*] [*] [*]     [*] [*] [*] [*] [*]     [*] [*] [*] [*] [*]     [*] [*] [*] [*]
[*]     [*] [*] [*] [*] [*]     [*] [*] [*] [*] [*]     [*] [*] [*] [*] [*]    
[*] [*] [*] [*] [*]     [*] [*] [*] [*] [*]     [*] [*] [*] [*] [*]     [*] [*]
[*] [*] [*]     [*] [*] [*] [*] [*]     [*] [*] [*] [*] [*]     [*] [*] [*] [*]
[*]    

*Confidential Treatment Requested



--------------------------------------------------------------------------------

EXECUTION COPY

Exhibit 1
Assigned Program Patents Continued

[*]

[*]

Country Case Type Status Appln. No. Appln. Date Patent No. Grant Date [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]


[*]

[*]

Country Case Type Status Filing
No. Appln. No. Appln. Date Patent No. Grant Date [*] [*] [*]   [*] [*]     [*]
[*] [*]   [*] [*]     [*] [*] [*]   [*] [*]     [*] [*] [*]   [*] [*]     [*]
[*] [*]   [*] [*]    


[*]

[*]

[*]

Country Case Type Status Filing
No. Appln. No. Appln. Date Patent No. Grant Date [*] [*] [*]   [*] [*]     [*]
[*] [*]   [*] [*]     [*] [*] [*]   [*] [*]     [*] [*] [*]   [*] [*]     [*]
[*] [*]   [*] [*]    

*Confidential Treatment Requested



--------------------------------------------------------------------------------

EXECUTION COPY

Exhibit 1
Assigned Program Patents Continued

[*]

[*]

Country Case Type Status Filing
No. Appln. No. Appln. Date Patent No. Grant Date [*] [*] [*]   [*] [*] [*]  [*] 
[*] [*] [*]   [*] [*] [*]  [*]  [*] [*] [*]   [*] [*] [*]  [*]  [*] [*] [*]  
[*] [*] [*]  [*]  [*] [*] [*]   [*] [*]     [*] [*] [*]   [*] [*] [*]  [*]  [*]
[*] [*]   [*] [*] [*]  [*]  [*] [*] [*]   [*] [*] [*]  [*]  [*] [*] [*]   [*]
[*] [*]  [*]  [*] [*] [*]   [*] [*] [*]  [*]  [*] [*] [*]   [*] [*] [*]  [*] 
[*] [*] [*]   [*] [*] [*]  [*]  [*] [*] [*]   [*] [*] [*]  [*]  [*] [*] [*]  
[*] [*] [*]  [*]  [*] [*] [*]   [*] [*] [*]  [*]  [*] [*] [*]   [*] [*] [*] 
[*]  [*] [*] [*]   [*] [*] [*]  [*] 

*Confidential Treatment Requested



--------------------------------------------------------------------------------

EXECUTION COPY

Exhibit 1
Assigned Program Patents Continued

[*]

[*]

Country Case Type Status Filing
No. Appln. No. Appln. Date Patent No. Grant Date [*] [*] [*]   [*] [*] [*]  [*] 
[*] [*] [*]   [*] [*]     [*] [*] [*]   [*] [*] [*]  [*]  [*] [*] [*]   [*] [*]
[*]  [*]  [*] [*] [*]   [*] [*] [*]  [*]  [*] [*] [*]   [*] [*] [*]  [*]  [*]
[*] [*]   [*] [*] [*]  [*]  [*] [*] [*]   [*] [*] [*]  [*] 


[*]

[*]

Country Case Type Status Appln. No. Appln. Date Patent No. Grant Date [*] [*]
[*] [*] [*] [*]  [*]  [*] [*] [*] [*] [*] [*]  [*]  [*] [*] [*] [*] [*] [*] 
[*]  [*] [*] [*] [*] [*] [*]  [*]  [*] [*] [*] [*] [*]     [*] [*] [*] [*] [*]  
  [*] [*] [*] [*] [*] [*]  [*]  [*] [*] [*] [*] [*] [*]  [*]  [*] [*] [*] [*]
[*] [*]  [*] 

*Confidential Treatment Requested



--------------------------------------------------------------------------------

EXECUTION COPY

Exhibit 1
Assigned Program Patents Continued

[*]

[*]

Country Case Type Status Appln. No. Appln. Date Patent No. Grant Date [*] [*]
[*] [*] [*]     [*] [*] [*] [*] [*]     [*] [*] [*] [*] [*]     [*] [*] [*] [*]
[*] [*]  [*]  [*] [*] [*] [*] [*] [*]  [*]  [*] [*] [*] [*] [*] [*]  [*]  [*]
[*] [*] [*] [*] [*]  [*]  [*] [*] [*] [*] [*] [*]  [*]  [*] [*] [*] [*] [*] [*] 
[*]  [*] [*] [*] [*] [*]     [*] [*] [*] [*] [*]     [*] [*] [*] [*] [*] [*] 
[*]  [*] [*] [*] [*] [*] [*]  [*]  [*] [*] [*] [*] [*] [*]  [*]  [*] [*] [*] [*]
[*] [*]  [*]  [*] [*] [*] [*] [*]     [*] [*] [*] [*] [*] [*]  [*]  [*] [*] [*]
[*] [*] [*]  [*]  [*] [*] [*] [*] [*] [*]  [*]  [*] [*] [*] [*] [*] [*]  [*] 

*Confidential Treatment Requested



--------------------------------------------------------------------------------

EXECUTION COPY

Exhibit 1
Assigned Program Patents Continued

[*]

[*]

Country Case Type Status Appln. No. Appln. Date Patent No. Grant Date [*] [*]
[*] [*] [*] [*]  [*]  [*] [*] [*] [*] [*] [*]  [*]  [*] [*] [*] [*] [*] [*] 
[*]  [*] [*] [*] [*] [*] [*]  [*] 

*Confidential Treatment Requested



--------------------------------------------------------------------------------

EXECUTION COPY

Exhibit 2

Assigned Program Know How

Internal Reports:

ID Title Authors Report Number [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]

*Confidential Treatment Requested



--------------------------------------------------------------------------------

EXECUTION COPY

Exhibit 2

Assigned Program Know How Continued

Internal Reports Continued:

ID Title Authors Report Number [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*]

*Confidential Treatment Requested



--------------------------------------------------------------------------------

EXECUTION COPY

Exhibit 2

Assigned Program Know How Continued

[*]
 
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
 
[*]


*Confidential Treatment Requested



--------------------------------------------------------------------------------

 

EXECUTION COPY

Exhibit 3

Registration Rights Agreement



 



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

 

AGREEMENT (this “Agreement”) dated as of July 18, 2003 between GLAXOGROUP
LIMITED, an English limited liability company (“GGL”), and DIVERSA CORPORATION,
a Delaware corporation (the “Company”).

 

WITNESSETH:

 

WHEREAS, the parties hereto have entered into an Asset Purchase Agreement dated
as of July 18, 2003 (the “Asset Purchase Agreement”); and

 

WHEREAS, this Agreement provides for certain rights and obligations of the
Company and the Holders (as defined herein) with respect to registration of the
securities of the Company under the Securities Act of 1933, as amended (the
“1933 Act”).

 

NOW, THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

ARTICLE 1

 

DEFINITIONS

 

1.1 Definitions.

 

(a) The following capitalized terms shall have the meanings set forth below:

 

“Additional Equity Securities” has the meaning ascribed thereto in Section
2.1(g).

 

“Common Stock” means the Common Stock, par value $.001 per share, of the
Company.

 

“Company Securities” means all Other Securities the Company proposes to sell for
its own account pursuant to a registration referred to in the first sentence of
Section 2.1(a).

 

“Holder” means GGL and, subject to Section 2.7, any Transferee thereof.

 

“Initial Requesting Holders” means the Requesting Holders initiating the
registration pursuant to the first sentence of Section 2.1(a).

 

“Majority Holders” means the Holders holding a majority in aggregate of the
Registrable Securities held by all Holders.

 

“Materially Prejudicial Condition” has the meaning ascribed thereto in Section
2.1(a).

 

“1999 Stockholders Agreement” means the Amended and Restated Stockholders’
Agreement dated as of January 25, 1999 by and among the Company and the
stockholders named therein.



--------------------------------------------------------------------------------

“1999 Stockholders Agreement Registrable Securities” means the “Registrable
Securities” as such term is defined in the 1999 Stockholders Agreement.

 

“Other Registrable Securities” means the Other Securities held by McKinsey &
Company as of the date hereof that are entitled to identical piggyback
registration rights as the piggyback registration rights applicable to the
Syngenta Registrable Securities.

 

“Other Securities” means Common Stock and any of the Company’s other equity
securities or securities convertible into or exchangeable for any of the
Company’s equity securities.

 

“Registrable Securities” means (i) the Shares and (ii) any securities issued
directly or indirectly with respect to the Shares by way of a split, dividend,
or other division of securities, or in connection with a combination of
securities, recapitalization, merger, consolidation, or other reorganization. As
to any particular Registrable Securities, such Registrable Securities shall
cease to be Registrable Securities when they (A) have been effectively
registered under the 1933 Act and disposed of in accordance with the
registration statement covering them, (B) have been sold pursuant to Rule 144
under the 1933 Act, (C) could be sold pursuant to Rule 144(k) under the 1933 Act
or (D) have been repurchased by the Company or otherwise cease to be
outstanding.

 

“Registration Expenses” means any and all expenses incident to performance of or
compliance with any registration of securities pursuant to Article 2, including
(i) the fees, disbursements and expenses of the Company’s counsel and
accountants in connection with this Agreement and the performance of the
Company’s obligations hereunder (including the expenses of any annual audit
letters and “cold comfort” letters required in connection with the performance
of such obligations); (ii) all expenses, including filing fees, in connection
with the preparation, printing and filing of the registration statement, any
preliminary prospectus or final prospectus, any other offering document and
amendments and supplements thereto and the mailing and delivering of copies
thereof to any underwriters and dealers; (iii) the cost of printing and
producing (which, it is understood and agreed, shall not include the fees and
expenses of underwriters’ counsel) any agreements among underwriters,
underwriting agreements, selling group agreements and any other customary
documents in connection with the marketing of securities pursuant to Article 2;
(iv) all expenses in connection with the qualification of the securities to be
disposed of for offering and sale under state securities laws; (v) the filing
fees incident to securing any required review by the National Association of
Securities Dealers, Inc. of the terms of the securities being registered
pursuant to Article 2; (vi) transfer agents’ and registrars’ fees and expenses
and the fees and expenses of any other agent appointed by the Company in
connection with such offering; (vii) all security engraving and security
printing expenses; (viii) all fees and expenses payable in connection with the
listing of the securities on any securities exchange or automated interdealer
quotation system; (ix) the costs and expenses of the Company and its officers
relating to analyst or investor presentations, if any, or any “road show”
undertaken in connection with the registration and/or marketing of any
Registrable Securities and (x) the reasonable fees and expenses of no more than
one legal counsel to the Holders selected pursuant to Section 2.1(e) or by the
Selling Holders holding a majority of the Registrable Securities included in the
relevant registration statement, as applicable, up to an aggregate maximum of
[*] for all registrations including Registrable Securities under this

 

*Confidential Treatment Requested



--------------------------------------------------------------------------------

Agreement. In no event shall Registration Expenses be deemed to include
underwriting discounts and commissions and transfer taxes, if any.

 

“Requesting Holders” means the Holders requesting the registration of their
Registrable Securities pursuant to Section 2.1(a) or Section 2.1(f).

 

“Rule 415 Offering” means an offering on a delayed or continuous basis pursuant
to Rule 415 (or any successor rule to similar effect) promulgated under the 1933
Act.

 

“Selling Holder” means a Holder of Registrable Securities included in the
relevant registration statement.

 

“Shares” means the shares of Common Stock issued by the Company to GGL pursuant
to Section 4.2.2 of the Asset Purchase Agreement.

 

“Syngenta Registrable Securities” means the “Registrable Securities” as such
term is defined in the Syngenta Registration Rights Agreement.

 

“Syngenta Registration Rights Agreement” means the Registration Rights Agreement
dated as of December 3, 2003 by and among Syngenta Participations AG, a
corporation organized under the laws of Switzerland, Torrey Mesa Research
Institute, a Delaware corporation, Syngenta Seeds AG, a corporation organized
under the laws of Switzerland, and the Company.

 

“Third Party Parity Securities” means any Other Securities that are requested to
be included in a registration referred to in the first sentence of Section
2.1(a) and that are entitled to registration rights that, pursuant to the terms
thereof, have equal priority with the Registrable Securities in such a
registration.

 

“Third Party Priority Securities” means any Other Securities that are requested
to be included in a registration referred to in the first sentence of Section
2.1(a) and that are entitled to registration rights that, pursuant to the terms
thereof, are entitled to priority over the Registrable Securities in such a
registration, which, as of the date hereof, are (i) the 1999 Stockholders
Agreement Registrable Securities, (ii) the Syngenta Registrable Securities and
(iii) the Other Registrable Securities.

 

“Transferee” has the meaning ascribed thereto in Section 2.7.

 

ARTICLE 2

 

REGISTRATION RIGHTS

 

2.1 Demand Registration.

 

(a) At any time from and after the date that is [*] from the date of this
Agreement, the Majority Holders may request in writing that the Company effect
the registration under the 1933 Act of any or all of the Registrable Securities
held by such requesting Holders, which notice shall specify the intended method
or methods of disposition of such Registrable

 

*Confidential Treatment Requested



--------------------------------------------------------------------------------

Securities. Except as otherwise provided herein, the Company shall prepare and
(within 90 days after such request has been given) file with the Securities and
Exchange Commission (the “SEC”) a registration statement with respect to (x) all
Registrable Securities included in such request and (y) all Registrable
Securities included in any request delivered by the Requesting Holders pursuant
to Section 2.1(f) (together, the “Covered Registrable Securities”), and
thereafter use its reasonable efforts to effect the registration under the 1933
Act and applicable state securities laws of such Registrable Securities for
disposition in accordance with the intended method or methods of disposition
stated in such request (which requested method of disposition may be a Rule 415
Offering, provided that the Company shall not be required to maintain the
effectiveness of a registration statement relating to a Rule 415 Offering to the
extent the securities included in such registration cease to be Registrable
Securities); provided further that the Company shall not be obligated to effect
any such registration pursuant to this Section 2.1(a) (i) during the period
starting with the date of filing of, and ending on the date 90 days following
the effective date of, a registration statement pertaining to a public offering
initiated or requested by the Company or any stockholder other than a Holder,
(ii) if within 30 days of receipt of a written request from the Requesting
Holders, the Company gives notice to the Requesting Holders of the Company’s
intention to make a public offering within 90 days for the Company’s account or
(iii) if the Company furnishes to the Requesting Holders a certified resolution
of the Board of Directors stating that in the Board of Directors’ good faith
judgment it would be materially prejudicial (a “Materially Prejudicial
Condition”) to the Company for such a registration statement to be filed and
become effective, and, if requested by the Requesting Holders (and subject to
their entering into a customary confidentiality obligation as to such
information), setting forth in reasonable detail the general reasons for such
judgment. The Company shall also be able to suspend the use of, or withdraw and
terminate the effectiveness of, any effective registration statement by
furnishing the Holders with a certified copy of such resolution of the Board of
Directors as to a Materially Prejudicial Condition. Upon receipt of such
certified copy, the Holders shall immediately discontinue use of the prospectus
contained in such registration statement and, if so directed by the Company, the
Holders shall deliver to the Company all copies, other than permanent file
copies, of the prospectus covering such Registrable Securities that is current
at the time of receipt of such notice. The Company shall promptly deliver to
each Requesting Holder or Holders, as applicable, written notice of the
non-existence of any Materially Prejudicial Condition with respect to which the
Company previously furnished notice.

 

Neither the filing nor the effectiveness of any such registration statement may
be delayed, or the use of the prospectus contained in any such registration
statement suspended, for a period in excess of 90 days due to the occurrence of
any particular Materially Prejudicial Condition and the Company may exercise its
delay or suspension rights on only one occasion in connection with any
registration request under Section 2.1 in any twelve-month period. If requested
by the Initial Requesting Holders, the Company shall, if any registration
statement shall have failed to have been filed or shall have been suspended,
withdrawn or terminated because of a Materially Prejudicial Condition, promptly
after such time as the Materially Prejudicial Condition no longer exists or, if
earlier, at the end of the 90-day period following the occurrence of such
Materially Prejudicial Condition, file the unfiled registration statement, a
post-effective amendment to the suspended registration statement and/or an
amended or supplemented prospectus thereto, or a new registration statement
covering the Registrable Securities that were covered by such unfiled,

 

                           



--------------------------------------------------------------------------------

suspended or withdrawn or terminated registration and maintain the effectiveness
thereof for such time as is required under this Agreement.

 

(b) The Majority Holders may collectively exercise their rights to require a
registration under Section 2.1(a) once, provided that the Majority Holders may
collectively exercise their rights to require a registration under Section
2.1(a) on an [*] for each time that less than all of the Covered Registrable
Securities are included in the registration statement filed by the Company with
the SEC pursuant to a request under Section 2.1(a) because of the operation of
Section 2.1(g).

 

(c) Without limiting the last sentence of Section 2.1(a), the Holders shall not
have the right to require the filing of a registration statement pursuant to
this Section 2.1 while any registration statement that has been filed pursuant
to this Section 2.1 has yet to become effective or within [*] following the
effectiveness of any registration statement that was filed pursuant to this
Section 2.1.

 

(d) A registration pursuant to this Section 2.1 shall not be deemed to have been
effected (and, therefore, rights of a Requesting Holder shall be deemed not to
have been exercised for purposes of paragraph (a) above) (i) unless it has
become effective, (ii) if after it has become effective such registration (or
the use of the prospectus contained in such registration statement) is (A)
interfered with by any stop order, injunction or other order or requirement of
the SEC or other governmental agency or court for any reason other than a
misrepresentation or an omission by any Holder or (B) delayed, withdrawn,
suspended or terminated and, in each case, as a result thereof, the Registrable
Securities requested to be registered cannot be completely distributed in
accordance with the plan of distribution set forth in the related registration
statement (until such time as the Registrable Securities requested to be
registered may be completely distributed in accordance with the plan of
distribution set forth in the related registration statement) or (iii) if the
conditions to closing specified in any purchase agreement or underwriting
agreement entered into in connection with such registration are not satisfied or
waived other than because of some act or omission by any Holder.

 

(e) In the event that any registration pursuant to Section 2.1(a) shall involve,
in whole or in part, an underwritten offering, the Holders of a majority of the
Registrable Securities to be registered shall select the lead underwriter or
underwriters (which selection or selections shall be subject to the approval of
the Company, which approval shall not be unreasonably withheld), as well as
counsel for the Holders, with respect to such registration.

 

(f) Upon receipt of a written request from the Initial Requesting Holders
pursuant to the first sentence of Section 2.1(a), the Company shall promptly
give written notice of such requested registration to all other Holders of
Registrable Securities and the intended method or methods of disposition stated
in such request. Each other Holder may, by written notice to the Company to be
delivered within [*] of the delivery of the Company’s notice, request the
inclusion in such registration of any Registrable Securities held by such other
Holder. The Company shall promptly after the expiration of such [*] period
notify each Requesting Holder of (i) the identity of the other Requesting
Holders and (ii) the number of Registrable Securities requested to be included
therein by each Requesting Holder. In the event that the Initial Requesting
Holders intend to distribute the Registrable Securities covered by their request

 

*Confidential Treatment Requested



--------------------------------------------------------------------------------

by means of an underwriting, the right of any Holder to include all or any
portion of its Registrable Securities in such registration shall be conditioned
upon such Holder’s participation in such underwriting and the inclusion of such
Holder’s Registrable Securities in the underwriting to the extent provided
herein. All Holders proposing to distribute all of any portion of their
Registrable Securities through such underwriting shall enter into an
underwriting agreement in customary form (for secondary sales by selling
stockholders) with the underwriter or underwriters selected pursuant to Section
2.1(e).

 

(g) The Company shall have the right to cause the registration of additional
equity securities for sale for the account of any person or entity that is not a
Holder (including the Company and any directors, officers or employees of the
Company (such additional equity securities, the “Additional Equity Securities”))
in any registration of Registrable Securities requested by the Requesting
Holders; provided that if such registration is to be an underwritten
registration and such Requesting Holders are advised in writing (with a copy to
the Company) by a nationally recognized investment banking firm selected
pursuant to paragraph (e) above that, in such firm’s good faith view, all or a
part of the equity securities to be included in such registration (including any
Additional Equity Securities) cannot be sold and the inclusion of all or part of
the equity securities that would otherwise be included in such registration
would be likely to have an adverse effect on the price, timing or distribution
of the offering and sale of the equity securities to be included in such
registration, then the Company shall exclude from such registration such
Additional Equity Securities or part thereof (other than Company Securities that
the Company proposes to include in such registration), to the nearest extent
possible on a pro rata basis, except to the extent doing so would be
inconsistent with the provisions of any agreement under which any of the
Additional Equity Securities are entitled to registration rights, in which case
the Company shall include in such registration:

 

(i) first, up to the full number of any Third Party Priority Securities that are
requested to be included in such registration which, in the good faith view of
such investment banking firm, can be so sold without so adversely affecting such
offering in the manner described above, to the nearest extent possible on a pro
rata basis;

 

(ii) second, up to the full number of (A) Registrable Securities held by Holders
and (B) any Third Party Parity Securities that are requested to be included in
such registration, in excess of the number of any Third Party Priority
Securities to be sold in such offering which, in the good faith view of such
investment banking firm, can be so sold without so adversely affecting such
offering in the manner described above, to the nearest extent possible on a pro
rata basis (with the number of Registrable Securities and Third Party Parity
Securities that will be so included in such registration being determined on the
basis of the number of Registrable Securities that the Holders request be
included in such registration and the number of Third Party Parity Securities
that are requested to be included in such registration);

 

(iii) third, up to the full number of Company Securities that the Company
proposes to include in such registration, in excess of the number of Third Party
Priority Securities, Registrable Securities and Third Party Parity Securities to
be sold in such offering which, in the good faith view of such investment
banking firm, can be sold without so adversely affecting such offering in the
manner described above; and



--------------------------------------------------------------------------------

(iv) fourth, up to the full number of any Other Securities (that are not Third
Party Priority Securities, Registrable Securities, Third Party Parity Securities
or Company Securities) held by other holders of the Company’s securities
entitled to registration rights that are requested to be included in such
registration, in excess of the number of Third Party Priority Securities,
Registrable Securities, Third Party Parity Securities and Company Securities to
be sold in such offering which, in the good faith view of such investment
banking firm, can be so sold without so adversely affecting such offering in the
manner described above.

 

In the event that the number of Registrable Securities requested to be included
in a registration statement that will not include any Additional Equity
Securities by the Requesting Holders exceeds the number which, in the good faith
view of such investment banking firm, can be sold without adversely affecting
the price, timing, distribution or sale of securities in the offering, the
number shall be allocated pro rata among all of the Requesting Holders on the
basis of the relative number of Registrable Securities then held by each such
Requesting Holder (with any number in excess of a Requesting Holder’s request
reallocated among the remaining Requesting Holders in a like manner).

 

2.2 Expenses. Except as provided herein, the Company shall pay all Registration
Expenses with respect to a particular offering. Each Selling Holder shall bear
the fees and expenses of its own counsel, except that reasonable fees and
expenses of one counsel representing all Selling Holders (selected pursuant to
Section 2.1(e) or by the Selling Holders holding a majority of the Registrable
Securities included in the relevant registration statement, as applicable), up
to an aggregate maximum of [*] for all registrations including Registrable
Securities under this Agreement, will constitute Registration Expenses.

 

2.3 Registration and Qualification. If the Company is required to effect the
registration of any Registrable Securities under the 1933 Act as provided in
Section 2.1, the Company shall as promptly as practicable, but subject to the
other provisions of this Agreement:

 

(a) prepare, file and use its reasonable efforts to cause to become effective a
registration statement under the 1933 Act relating to the Registrable Securities
to be offered in accordance with the intended method of disposition thereof;

 

(b) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective and to comply with the
provisions of the 1933 Act with respect to the disposition of all such
Registrable Securities until such time as all of such Registrable Securities
have been disposed of in accordance with the intended methods of disposition set
forth in such registration statement; provided that the Company will, at least 3
business days prior to filing a registration statement including Registrable
Securities under this Agreement or a related prospectus or any amendment or
supplement thereto, furnish to each applicable Selling Holder copies of such
registration statement or prospectus (or amendment or supplement) as proposed to
be filed;

 

(c) furnish to the Selling Holders and to any underwriter of such Registrable
Securities such number of conformed copies of such registration statement and of
each such amendment and supplement thereto (in each case including all exhibits
(other than exhibits

 

*Confidential Treatment Requested



--------------------------------------------------------------------------------

incorporated by reference therein)), such number of copies of the prospectus
included in such registration statement (including each preliminary prospectus
and any summary prospectus), in conformity with the requirements of the 1933
Act, and such documents incorporated by reference in such registration statement
or prospectus as the Selling Holders or such underwriter may reasonably request;

 

(d) after the filing of the registration statement, promptly notify each Selling
Holder in writing of the effectiveness thereof and of any stop order issued or,
to the knowledge of the Company, threatened by the SEC and use its reasonable
efforts to prevent the entry of such stop order or to promptly remove it if
entered and promptly notify each Selling Holder of such lifting or withdrawal of
such order;

 

(e) use its reasonable efforts to cause all Registrable Securities covered by
such registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the Selling
Holders to consummate the disposition of such Registrable Securities;

 

(f) use its reasonable efforts to register or qualify all Registrable Securities
covered by such registration statement under the securities or blue sky laws of
such jurisdictions as may be necessary and as the Selling Holders or any
underwriter of such Registrable Securities shall request, and use its reasonable
efforts to obtain all appropriate registrations, permits and consents in
connection therewith, and do any and all other acts and things which may be
necessary to enable the Selling Holders or any such underwriter to consummate
the disposition in such jurisdictions of the Registrable Securities covered by
such registration statement; provided that the Company shall not for any such
purpose be required to qualify generally to do business as a foreign corporation
in any such jurisdiction wherein it is not so qualified or to consent to general
service of process in any such jurisdiction or become subject to taxation in any
such jurisdiction;

 

(g) use its reasonable efforts in the event of an underwritten offering to
furnish to any underwriter of such Registrable Securities (i) an opinion of
counsel for the Company addressed to each underwriter and dated the date of the
closing under the underwriting agreement and (ii) a “cold comfort” letter
addressed to each underwriter and signed by the independent public accountants
who have audited the financial statements of the Company included in such
registration statement, in each such case covering substantially the same
matters with respect to such registration statement (and the prospectus included
therein) as are customarily covered in opinions of issuer’s counsel and in
accountants’ letters delivered to underwriters in connection with the
consummation of underwritten public offerings of securities;

 

(h) as promptly as practicable, notify the Selling Holders in writing (i) at any
time when a prospectus relating to a registration pursuant to Section 2.1 is
required to be delivered under the 1933 Act of the happening of any event as a
result of which the prospectus included in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and (ii) of any request by the SEC or any other regulatory body or
other body having jurisdiction for any amendment of or supplement to any
registration statement or other document



--------------------------------------------------------------------------------

relating to such offering, and in either such case, subject to clause (iii) of
the second proviso to Section 2.1(a) and the sentence immediately following such
clause, at the request of the Selling Holders prepare and furnish to the Selling
Holders as promptly as practicable a reasonable number of copies of a supplement
to or an amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they are made, not misleading
(and the Selling Holders agree to immediately discontinue use of the prospectus
included in such registration statement following receipt of such notice until
such time as such prospectus shall have been so amended or supplemented or such
time as the Company shall have provided the Selling Holders with a subsequent
notice to the effect that such prospectus may again be used);

 

(i) if requested by the lead or managing underwriters or Selling Holders, use
its reasonable efforts to list all such Registrable Securities covered by such
registration on each securities exchange and automated inter-dealer quotation
system on which a class of common equity securities of the Company is then
listed; and

 

(j) furnish for delivery in connection with the closing of any underwritten
offering of Registrable Securities pursuant to a registration effected pursuant
to Section 2.1 unlegended certificates representing ownership of the Registrable
Securities being sold in such denominations as shall be requested by the
underwriters.

 

2.4 Underwriting; Due Diligence.

 

(a) If requested by the underwriters for any underwritten offering of
Registrable Securities pursuant to a registration requested under this Article
2, the Company shall enter into an underwriting agreement with such underwriters
for such offering, which agreement will contain such representations and
warranties and covenants by the Company and such other terms and provisions as
are customarily contained in underwriting agreements with respect to secondary
distributions, including indemnification and contribution provisions
substantially to the effect and to the extent provided in Section 2.5, and
agreements as to the provision of opinions of counsel and accountants’ letters
to such underwriters to the effect and to the extent provided in Section 2.3(g).
The Selling Holders on whose behalf the Registrable Securities are to be
distributed by such underwriters shall be parties to any such underwriting
agreement. Such underwriting agreement shall also contain such representations
and warranties and covenants by such Selling Holders and such other terms and
provisions as are customarily contained in underwriting agreements with respect
to secondary distributions on the part of selling shareholders, including
indemnification and contribution provisions substantially to the effect and to
the extent provided in Section 2.5.

 

(b) In connection with the preparation and filing of each registration statement
registering Registrable Securities under the 1933 Act pursuant to this Article
2, upon entering into a confidentiality agreement with the Company that is
reasonably satisfactory to the Company, the Company shall give the underwriters,
if any, and underwriters’ counsel, and counsel for the Holders as selected
pursuant to Section 2.1(e) or by the Selling Holders holding a majority of the
Registrable Securities included in the relevant registration statement, as



--------------------------------------------------------------------------------

applicable, such reasonable and customary access to its books, records and
properties and such opportunities to discuss the business and affairs of the
Company with its officers and the independent public accountants who have
certified the financial statements of the Company as shall be necessary, in the
opinion of such underwriters, such underwriters’ counsel or such counsel for the
Holders, to conduct a reasonable investigation within the meaning of the 1933
Act; provided that such underwriters, such underwriters’ counsel and such
counsel for the Holders shall use their reasonable best efforts to coordinate
any such investigation of the books, records and properties of the Company and
any such discussions with the Company’s officers and accountants so that all
such investigations occur at the same time and all such discussions occur at the
same time.

 

2.5 Indemnification and Contribution.

 

(a) The Company agrees to indemnify and hold harmless each Selling Holder and
each person, if any, who controls each Selling Holder within the meaning of
either Section 15 of the 1933 Act or Section 20 of the Securities Exchange Act
of 1934, as amended (the “1934 Act”) from and against any and all losses,
claims, damages and liabilities (including, subject to Section 2.5(c), any legal
or other costs, fees and expenses reasonably incurred in connection with
defending or investigating any such action or claim) insofar as such losses,
claims, damages or liabilities are caused by any untrue statement or alleged
untrue statement of a material fact contained in any registration statement at
the time it became effective or any amendment thereof, any preliminary
prospectus (as amended or supplemented if the Company shall have furnished any
amendments or supplements thereto) or prospectus (as amended or supplemented if
the Company shall have furnished any amendments or supplements thereto) relating
to the Registrable Securities, or caused by any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, except insofar as such losses, claims,
damages or liabilities are caused by any such untrue statement or omission or
alleged untrue statement or omission which is based upon information relating to
a Selling Holder or underwriter which is furnished to the Company in writing by
such Selling Holder or underwriter expressly for use therein. The Company also
agrees to indemnify any underwriter of the Registrable Securities so offered and
each person, if any, who controls such underwriter on substantially the same
basis as that of the indemnification by the Company of each Selling Holder
provided in this Section 2.5(a).

 

(b) Each Selling Holder agrees to indemnify and hold harmless the Company, its
directors, the officers who sign any registration statement and each person, if
any, who controls the Company within the meaning of either Section 15 of the
1933 Act or Section 20 of the 1934 Act, from and against any and all losses,
claims, damages and liabilities (including, subject to Section 2.5(c), any legal
or other costs, fees and expenses reasonably incurred in connection with
defending or investigating any such action or claim) insofar as such losses,
claims, damages or liabilities are caused by any untrue statement or alleged
untrue statement of a material fact contained in such registration statement at
the time it became effective or any amendment thereof, any preliminary
prospectus (as amended or supplemented if the Company shall have furnished any
amendments or supplements thereto) or prospectus (as amended or supplemented if
the Company shall have furnished any amendments or supplements thereto) relating
to the Registrable Securities, or caused by any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein



--------------------------------------------------------------------------------

not misleading, but only with reference to information relating to a Selling
Holder furnished in writing by or on behalf of such Selling Holder expressly for
use in a registration statement, any preliminary prospectus, prospectus or any
amendments or supplements thereto. Each Selling Holder also agrees to indemnify
any underwriter of the Registrable Securities so offered and each person, if
any, who controls such underwriter on substantially the same basis as that of
the indemnification by such Selling Holder of the Company provided in this
Section 2.5(b). Notwithstanding any other provision of this Section 2.5, no
Selling Holder’s obligations to indemnify pursuant to this Section 2.5 shall
exceed the amount of net proceeds received by such Selling Holder in connection
with any offering of its Registrable Securities. Each Selling Holder’s
obligations to indemnify pursuant to this Section are several in the proportion
that the net proceeds of the offering received by such Selling Holder bear to
the total net proceeds of the offering received by all Selling Holders and not
joint.

 

(c) Each party indemnified under paragraph (a) or (b) above shall, promptly
after receipt of notice of a claim or action against such indemnified party in
respect of which indemnity may be sought hereunder, notify the indemnifying
party in writing of the claim or action and the indemnifying party shall assume
the defense thereof, including the employment of counsel reasonably satisfactory
to such indemnified party, and shall assume the payment of all fees and expenses
in connection therewith; provided that the failure of any indemnified party so
to notify the indemnifying party shall not relieve the indemnifying party of its
obligations hereunder except to the extent that the indemnifying party is
materially prejudiced by such failure to notify. In any such action, any
indemnified party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the sole expense of such indemnified
party unless (i) the indemnifying party and the indemnified party shall have
mutually agreed to the retention of such counsel or (ii) in the reasonable
judgment of such indemnified party representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them, in which case the reasonable fees and expenses of such counsel
shall be at the sole expense of the indemnifying party. It is understood that
the indemnifying party shall not, in connection with any claim or action or
related proceeding in the same jurisdiction, be liable for the reasonable fees
and expenses of more than one separate firm of attorneys (in addition to any
local counsel) at any time for all such indemnified parties. In the case of any
such separate firm for the Holders as indemnified parties, such firm shall be
designated in writing by the indemnified party that had the largest number of
Registrable Securities included in such registration. The indemnifying party
shall not be liable for any settlement of any claim or action effected without
its written consent. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened claim or action in respect of which any indemnified party is or could
have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability arising out of such proceeding.

 

(d) If the indemnification provided for in this Section 2.5 shall for any reason
be unavailable (other than in accordance with its terms) or insufficient (other
than in accordance with its terms) to an indemnified party in respect of any
loss, liability, cost, claim or damage referred to therein, then each
indemnifying party shall, in lieu of indemnifying such indemnified party,
contribute to the amount paid or payable by such indemnified party as a result
of such loss, liability, cost, claim or damage (A) as between the Company and
the underwriters, in such



--------------------------------------------------------------------------------

proportion as is appropriate to reflect the relative fault of the indemnifying
party or parties on the one hand and of the indemnified party or parties on the
other hand in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations, and (B) as between (x) the Company and the Selling Holders or
(y) the Selling Holders and the underwriters, in such proportion as is
appropriate to reflect the relative fault of the indemnifying party or parties
on the one hand and of the indemnified party or parties on the other hand in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company, the Selling Holders and the
underwriters shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company, by a Selling Holder or by the underwriters and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The amount paid or payable by an indemnified party
as a result of the loss, cost, claim, damage or liability, or action in respect
thereof, referred to above in this paragraph (d) shall be deemed to include, for
purposes of this paragraph (d), any legal or other costs, fees and expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim to the extent that those costs, fees and
expenses would have been indemnifiable amounts had the indemnification provided
for in this Section 2.5 been available and sufficient. The Company and the
Selling Holders agree that it would not be just and equitable if contribution
pursuant to this Section 2.5 were determined by pro rata allocation (even if the
underwriters were treated as one entity for such purpose) or by any other method
of allocation which does not take account of the equitable considerations
referred to in this paragraph. Notwithstanding any other provision of this
Section 2.5, no Selling Holder shall be required to contribute any amount in
excess of the amount by which the net proceeds of the offering received by such
Selling Holder exceed the amount of any damages which such Selling Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. Each Selling Holder’s obligations to
contribute pursuant to this Section are several in the proportion that the net
proceeds of the offering received by such Selling Holder bear to the total net
proceeds of the offering received by all the Selling Holders and not joint. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 

(e) Indemnification and contribution similar to that specified in the preceding
paragraphs of this Section 2.5 (with appropriate modifications) shall be given
by the Company, the Selling Holders and the underwriters with respect to any
required registration or other qualification of securities under any state law
or regulation or governmental authority.

 

(f) The obligations of the parties under this Section 2.5 shall be in addition
to any liability which any party may otherwise have to any other party.

 

2.6 Rule 144. The Company shall use its reasonable efforts to ensure that the
conditions to the availability of Rule 144 set forth in paragraph (c) thereof
shall at all times be satisfied. Upon the request of any Holder, the Company
will deliver to such Holder a written statement as to whether it has complied
with such requirements.



--------------------------------------------------------------------------------

2.7 Transfers; Rights of Transferee of Registrable Securities; Legends. Each
Holder agrees not to make any transfer of all or any portion of the Registrable
Securities unless and until (a) there is then in effect a registration statement
under the 1933 Act covering such proposed transfer and such transfer is made in
accordance with such registration statement, (b) such transfer is made in
accordance with Rule 144 under the 1933 Act or (c) (i) the transferee (the
“Transferee”) has agreed in writing to be bound by these transfer restrictions,
(ii) such Holder shall have notified the Company of the proposed transfer and
shall have furnished the Company with a reasonably detailed statement of the
circumstances surrounding the proposed transfer and (iii) if reasonably
requested by the Company and the Transferee is not an Affiliate of the Holder,
such Holder shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company, that such transfer does not require
registration of the Registrable Securities under the 1933 Act. Subject to
compliance with clause (c) of the immediately preceding sentence, the Transferee
of Registrable Securities will be deemed a Holder hereunder as soon as the
Company receives (i) written notice stating the name and address of the
Transferee and identifying the number of Registrable Securities transferred and
(ii) a written agreement, in form and substance acceptable to the Company, from
such Transferee to the Company whereby such Transferee agrees to be bound by the
terms of this Agreement. Certificates representing Registrable Securities shall
bear a legend referring to this Agreement and the transfer restrictions
contained herein.

 

2.8 “Market Stand-Off” Agreement. Each Holder hereby agrees that such Holder
shall not sell, transfer, make any short sale of, grant any option for the
purchase, or enter into any hedging or similar transaction with the same
economic effect as a sale, of any Common Stock or securities convertible into or
exercisable for Common Stock held by such Holder (other than the sale pursuant
to the registration statement of those securities included in the registration)
for [*] (or such lesser period as the lead or managing underwriters may permit)
after the effective date of a registration statement for an underwritten public
offering of any of the Company’s Other Securities (or the commencement of the
offering to the public of any of the Company’s Other Securities in the case of a
Rule 415 Offering). Each Holder agrees to execute and deliver such other
agreements as may be reasonably requested by the Company or the underwriter
which are consistent with the foregoing or which are necessary to give further
effect thereto.

 

2.9 Inconsistent Agreements. The Company shall not hereafter enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to the holders of Registrable Securities in this Agreement.

 

ARTICLE 3

 

MISCELLANEOUS

 

3.1 Remedies. Any person or entity having rights under any provision of this
Agreement shall be entitled to enforce such rights specifically (without posting
a bond or other security), to recover damages caused by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by law.
The parties hereto agree and acknowledge that money damages may not be an
adequate remedy for any breach of the provisions of this Agreement and that any
party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or other security) for specific
performance and

 

*Confidential Treatment Requested



--------------------------------------------------------------------------------

for other injunctive relief in order to enforce or prevent violation of the
provisions of this Agreement.

 

3.2 Consents to Amendments. The provisions of this Agreement may be amended,
modified or waived only upon the prior written consent of the Company and
holders of at least a majority of the Registrable Securities held by all
Holders. No course of dealing between the Company and any Holder or any delay by
the Company or such Holder in exercising any rights hereunder shall operate as a
waiver of any rights of the Company or such Holder.

 

3.3 Successors and Assigns. All covenants and agreements contained in this
Agreement by or on behalf of any of the parties hereto shall bind and inure to
the benefit of the respective successors and permitted assigns of the parties
hereto whether so expressed or not; provided, that the Company may not assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the Holders of at least a
majority of the Registrable Securities held by all Holders.

 

3.4 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

3.5 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same Agreement.

 

3.6 Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the words “include” or “including” in this
Agreement shall be by way of example rather than by limitation. Reference to any
agreement, document or instrument means such agreement, document or instrument
as amended or otherwise modified from time to time in accordance with its terms.

 

3.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of California, without regard to the
conflicts of law rules of such state.

 

3.8 [*]

 

3.9 Addresses and Notices. All notices, requests or other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be given,

 

*Confidential Treatment Requested



--------------------------------------------------------------------------------

if to the Company, to:

 

Diversa Corporation

4955 Directors Place

San Diego, California 92121

Attention: Karin Eastham

Fax: 858-526-5605

 

with a copy to:

 

Cooley Godward LLP

4401 Eastgate Mall

San Diego, California 92121

Attention: L. Kay Chandler, Esq.

Fax: 858-550-6420

 

if to GGL, to:

 

SmithKline Beecham Corporation/Glaxo Group Limited

c/o GlaxoSmithKline plc

980 Great West Road

Brentford

Middlesex TW8 9GS

England

Attention: Ankush Nandra

Fax: 011 44 20 8047 7898

 

with a copy to:

 

GlaxoSmithKline

One Franklin Plaza (FP2355)

200 N. 16th Street

Philadelphia, PA 19102

Attention: General Counsel

Fax: 215-751-5349

 

and if to any other Holder, to the address or facsimile set forth on the books
of the Company or any other address or facsimile number as a party may hereafter
specify for such purpose to the Company. Notwithstanding the foregoing, no
Holder or its counsel shall be entitled to notice if such Holder holds less than
1% in the aggregate of the Registrable Securities held by all Holders.

 

All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5 p.m. in the
place of receipt and such day is a business day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding business day in the place of receipt.



--------------------------------------------------------------------------------

3.10 Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or legal holiday in the
state in which the Company’s chief executive office is located, the time period
shall automatically be extended to the business day immediately following such
Saturday, Sunday or legal holiday.

 

3.11 Securities Matters. GGL hereby represents and warrants to the Company as of
the date of this Agreement, and acknowledges that the Company is relying on such
representations and warranties in connection with the Company’s entering into
the transactions contemplated by the Asset Purchase Agreement (the
“Transactions”), that:

 

(a) GGL acknowledges that the Shares have not been registered under the 1933
Act, on the grounds that the issuance thereof to GGL in connection with the
Transactions is exempt from registration pursuant to Section 4(2) of the 1933
Act, and that the reliance of the Company on such exemption is predicated in
part on the acknowledgements, representations and warranties set forth in this
Section 3.11.

 

(b) The Shares will be acquired by GGL for investment for its own account and
not with a view to, or for sale in connection with, any distribution thereof
within the meaning of the 1933 Act.

 

(c) GGL: (i) acknowledges that the Shares to be issued to GGL may not be
transferred, unless such Shares are subsequently registered under the 1933 Act
or an exemption from registration is available, and (ii) is aware that the
Company is not obligated to register any sale, transfer or other disposition of
the Shares except as contemplated by this Agreement.

 

(d) GGL (either alone or together with its advisors) has sufficient knowledge
and experience in financial and business matters so as to be capable of
evaluating the merits and risks of its investment in the Shares and has the
capacity to protect its own interests, and is capable of bearing the economic
risks of such investment. GGL is an “accredited investor” as such term is
defined in Rule 501(a) as promulgated under the 1933 Act.

 

(e) GGL acknowledges that the certificate representing the Shares will contain
restrictive legends noting the restrictions on transfer described in this
Section 3.11 and under federal and applicable state laws, and that appropriate
“stop-transfer” instructions will be given to the Company’s stock transfer
agent, provided always the same are consistent with the provisions of this
Agreement.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

GLAXO GROUP LIMITED

By:

 

--------------------------------------------------------------------------------

Name:

  Victoria Llewellyn

Title:

  Assistant Company Secretary      

 

 

DIVERSA CORPORATION

By:

 

--------------------------------------------------------------------------------

Name:

  Karin Eastham

Title:

  Sr. V.P., Finance & Chief Financial Officer      

 

:

 

 



--------------------------------------------------------------------------------

EXECUTION COPY

Exhibit 4
Other Materials

[*]
[*]
[*]

[*]
[*]
[*]
[*]
[*]
[*]

[*]
[*]
[*]
[*]
[*]
[*]

[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]

[*]
[*]

[*]

[*]

*Confidential Treatment Requested



--------------------------------------------------------------------------------

EXECUTION COPY

Exhibit 5

IRREVOCABLE BILL OF SALE

          This is an Irrevocable Bill of Sale from GLAXO WELLCOME, S.A., a
corporation organized under the laws of Spain, whose registered office is
Poligono Industrial Allendeduero, Avenida de Estrmadura, 3, Aranda de Duero,
Burgos, Spain (“GSK”) to DIVERSA CORPORATION, a corporation organized under the
laws of Delaware with its principal offices at 4955 Directors Place, San Diego,
California 92121 (“DIVERSA”) pursuant to a certain Asset Sale Agreement dated as
of July 18, 2003 by and among GSK and DIVERSA (the “Agreement”).

          For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, GSK hereby sells, assigns, transfers, conveys,
delivers and contributes to DIVERSA, its successors and assigns, to have and to
hold forever, all of its right, title and interest in and to the Purchased
Assets (as defined in the Agreement), subject to the applicable provisions of
the Agreement.

          From and after the Closing Date (as defined in the Agreement) upon
request of DIVERSA, GSK shall, at DIVERSA’s expense, duly execute, acknowledge
and deliver all such further acts, deeds, assignments, transfers, conveyances,
powers of attorney and assurances as may be required to convey to and vest the
Purchased Assets in DIVERSA or its permitted assignees and as may be appropriate
to protect DIVERSA’s rights, title and interest in and enjoyment of all the
Purchased Assets and as may be appropriate otherwise to carry out the
transactions contemplated by the Agreement and this Irrevocable Bill of Sale.

          IN WITNESS WHEREOF, and intending to be legally bound, the undersigned
has duly executed and delivered this Irrevocable Bill of Sale as of this July
18, 2003.

  GLAXO WELLCOME, S.A.             By: /s/   ELOÍNA DEL VALLE      

--------------------------------------------------------------------------------

    Name:   Eloína del Valle      

--------------------------------------------------------------------------------

    Title:   Site Director      

--------------------------------------------------------------------------------

                    DIVERSA CORPORATION             By: /s/   JAY M. SHORT,
PH.D.      

--------------------------------------------------------------------------------

    Name:  Jay M. Short, Ph.D.      

--------------------------------------------------------------------------------

    Title:  President and Chief Executive Officer      

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

EXECUTION COPY

Exhibit 6

ASSIGNMENT OF PATENT RIGHTS

         GLAXO WELLCOME, S.A., a corporation organized under the laws of Spain,
whose registered office is Poligono Industrial Allendeduero, Avenida de
Estrmadura, 3, Aranda de Duero, Burgos, Spain (“Assignor”), hereby assigns
certain patent rights to DIVERSA CORPORATION., a Delaware corporation
(“Assignee”) .

         WHEREAS, Assignor is the sole owner of the patents and applications set
forth on Exhibit A hereto (the “Patents”); and

         WHEREAS, Assignor has agreed with Assignee for the transfer to it of
Assignor’s whole right, title and interest in and to such Patents and inventions
claimed therein.

NOW THIS ASSIGNMENT WITNESSETH that, for the consideration provided for in, and
pursuant to that certain Asset Sale Agreement between the Assignor and the
Assignee dated July 18, 2003, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Assignor, as
beneficial owner, hereby assigns and transfers to Assignee Assignor’s whole
right, title and interest in and to Patents, said inventions and any and all
other patents in the United States of America and worldwide which may be granted
therefor and thereon, and in and to any and all reissues, supplemental
protection certificates, registrations, confirmations, reexaminations or
renewals, or extensions (whether arising from patent or regulatory law), of the
Patents or of such other patents and applications, U.S. and foreign, including
any provisional, continuation, divisional, continuation-in-part or division
thereof, or any substitute or further application therefore, and all foreign
equivalents thereof, and the full exclusive benefits thereof, and all rights,
privileges and advantages appertaining thereto, including any and all rights to
damages, profits or recoveries of any nature for past infringement of the
Patents, and the payment of any and all maintenance fees, taxes, and the like,
and including, without limitation, the rights to file foreign applications
directly in the name of the Assignee and to claim for any such foreign
applications any priority rights to which such applications are entitled under
international conventions, treaties, or otherwise, to hold the same unto and to
the use of Assignee, its successors and assigns absolutely during the residue of
the respective terms for which the Patents and such other patents were granted
and during any such terms.

                  Assignor authorizes and requests the Commissioner for Patents
of the United States and the various counterparts thereof throughout the world
to issue and/or grant any Letters Patent granted for each of the Patents to
Assignee, its successors and assigns, as the assignee of the entire interest in
such Patents.



--------------------------------------------------------------------------------

EXECUTION COPY

         Assignor hereby covenants that Assignor has not executed and will not
execute any agreements inconsistent with this Assignment of Patent Rights.

         Executed at Aranda de Duero, Burgos (Spain) this 18th day of July,
2003.

     Assignor: GLAXO WELLCOME, S.A.           Signature: /s/  ELOÍNA DEL VALLE  
 

--------------------------------------------------------------------------------

    Printed Name: Eloína del Valle    

--------------------------------------------------------------------------------

  Title: Site Director      

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXECUTION COPY

Exhibit A

ASSIGNMENT OF PATENT RIGHTS

         



--------------------------------------------------------------------------------

EXECUTION COPY

Exhibit 1
Assigned Program Patents

[*]

[*]

Country Case Type Status Appln. No. Appln. Date Patent No. Grant Date [*] [*]
[*] [*] [*]     [*] [*] [*] [*] [*]     [*] [*] [*] [*] [*] [*] [*]


[*]

[*]

Country Case Type Status Appln. No. Appln. Date Patent No. Grant Date [*] [*]
[*] [*] [*]     [*] [*] [*] [*] [*]     [*] [*] [*] [*] [*]     [*] [*] [*] [*]
[*]     [*] [*] [*] [*] [*]     [*] [*] [*] [*] [*]     [*] [*] [*] [*] [*]    
[*] [*] [*] [*] [*]     [*] [*] [*] [*] [*]     [*] [*] [*] [*] [*]     [*] [*]
[*] [*] [*]     [*] [*] [*] [*] [*]     [*] [*] [*] [*] [*]     [*] [*] [*] [*]
[*]    

*Confidential Treatment Requested



--------------------------------------------------------------------------------

EXECUTION COPY

Exhibit 1
Assigned Program Patents Continued

[*]

[*]

Country Case Type Status Appln. No. Appln. Date Patent No. Grant Date [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]


[*]

[*]

Country Case Type Status Filing
No. Appln. No. Appln. Date Patent No. Grant Date [*] [*] [*]   [*] [*]     [*]
[*] [*]   [*] [*]     [*] [*] [*]   [*] [*]     [*] [*] [*]   [*] [*]     [*]
[*] [*]   [*] [*]    


[*]

[*]

[*]

Country Case Type Status Filing
No. Appln. No. Appln. Date Patent No. Grant Date [*] [*] [*]   [*] [*]     [*]
[*] [*]   [*] [*]     [*] [*] [*]   [*] [*]     [*] [*] [*]   [*] [*]     [*]
[*] [*]   [*] [*]    

*Confidential Treatment Requested



--------------------------------------------------------------------------------

EXECUTION COPY

Exhibit 1
Assigned Program Patents Continued

[*]

[*]

Country Case Type Status Filing
No. Appln. No. Appln. Date Patent No. Grant Date [*] [*] [*]   [*] [*] [*]  [*] 
[*] [*] [*]   [*] [*] [*]  [*]  [*] [*] [*]   [*] [*] [*]  [*]  [*] [*] [*]  
[*] [*] [*]  [*]  [*] [*] [*]   [*] [*]     [*] [*] [*]   [*] [*] [*]  [*]  [*]
[*] [*]   [*] [*] [*]  [*]  [*] [*] [*]   [*] [*] [*]  [*]  [*] [*] [*]   [*]
[*] [*]  [*]  [*] [*] [*]   [*] [*] [*]  [*]  [*] [*] [*]   [*] [*] [*]  [*] 
[*] [*] [*]   [*] [*] [*]  [*]  [*] [*] [*]   [*] [*] [*]  [*]  [*] [*] [*]  
[*] [*] [*]  [*]  [*] [*] [*]   [*] [*] [*]  [*]  [*] [*] [*]   [*] [*] [*] 
[*]  [*] [*] [*]   [*] [*] [*]  [*] 

*Confidential Treatment Requested



--------------------------------------------------------------------------------

EXECUTION COPY

Exhibit 1
Assigned Program Patents Continued

[*]

[*]

Country Case Type Status Filing
No. Appln. No. Appln. Date Patent No. Grant Date [*] [*] [*]   [*] [*] [*]  [*] 
[*] [*] [*]   [*] [*]     [*] [*] [*]   [*] [*] [*]  [*]  [*] [*] [*]   [*] [*]
[*]  [*]  [*] [*] [*]   [*] [*] [*]  [*]  [*] [*] [*]   [*] [*] [*]  [*]  [*]
[*] [*]   [*] [*] [*]  [*]  [*] [*] [*]   [*] [*] [*]  [*] 


[*]

[*]

Country Case Type Status Appln. No. Appln. Date Patent No. Grant Date [*] [*]
[*] [*] [*] [*]  [*]  [*] [*] [*] [*] [*] [*]  [*]  [*] [*] [*] [*] [*] [*] 
[*]  [*] [*] [*] [*] [*] [*]  [*]  [*] [*] [*] [*] [*]     [*] [*] [*] [*] [*]  
  [*] [*] [*] [*] [*] [*]  [*]  [*] [*] [*] [*] [*] [*]  [*]  [*] [*] [*] [*]
[*] [*]  [*] 

*Confidential Treatment Requested



--------------------------------------------------------------------------------

EXECUTION COPY

Exhibit 1
Assigned Program Patents Continued

[*]

[*]

Country Case Type Status Appln. No. Appln. Date Patent No. Grant Date [*] [*]
[*] [*] [*]     [*] [*] [*] [*] [*]     [*] [*] [*] [*] [*]     [*] [*] [*] [*]
[*] [*]  [*]  [*] [*] [*] [*] [*] [*]  [*]  [*] [*] [*] [*] [*] [*]  [*]  [*]
[*] [*] [*] [*] [*]  [*]  [*] [*] [*] [*] [*] [*]  [*]  [*] [*] [*] [*] [*] [*] 
[*]  [*] [*] [*] [*] [*]     [*] [*] [*] [*] [*]     [*] [*] [*] [*] [*] [*] 
[*]  [*] [*] [*] [*] [*] [*]  [*]  [*] [*] [*] [*] [*] [*]  [*]  [*] [*] [*] [*]
[*] [*]  [*]  [*] [*] [*] [*] [*]     [*] [*] [*] [*] [*] [*]  [*]  [*] [*] [*]
[*] [*] [*]  [*]  [*] [*] [*] [*] [*] [*]  [*]  [*] [*] [*] [*] [*] [*]  [*] 

*Confidential Treatment Requested



--------------------------------------------------------------------------------

EXECUTION COPY

Exhibit 1
Assigned Program Patents Continued

[*]

[*]

Country Case Type Status Appln. No. Appln. Date Patent No. Grant Date [*] [*]
[*] [*] [*] [*]  [*]  [*] [*] [*] [*] [*] [*]  [*]  [*] [*] [*] [*] [*] [*] 
[*]  [*] [*] [*] [*] [*] [*]  [*] 

*Confidential Treatment Requested



--------------------------------------------------------------------------------

Exhibit 7
Representatives for Knowledge

Name:                                                          Title:

[*]                                                               [*]
[*]                                                               [*]
[*]                                                               [*]
[*]                                                               [*]
[*]                                                               [*]
[*]                                                               [*]
[*]                                                               [*]
[*]                                                               [*]
[*]                                                               [*]
[*]                                                               [*]
[*]                                                               [*]


*Confidential Treatment Requested